EXHIBIT 10.18

 

EXECUTION COPY

 

$2,000,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

June 29, 2006

 

among

 

Cinergy Corp.,

The Cincinnati Gas & Electric Company,

PSI Energy, Inc.,

The Union Light, Heat and Power Company,

 

The Banks Listed Herein,

 

Barclays Bank PLC,

as Administrative Agent

 

and

 

JPMorgan Chase Bank, N.A.,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

Barclays Capital,

the investment banking division of Barclays Bank PLC, and

J.P. Morgan Securities Inc.

Joint Lead Arrangers and

Joint Bookrunners

 

Banc of America Securities LLC,

Citigroup Global Markets Inc. and

Wachovia Capital Markets, LLC

Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

ARTICLE 1      DEFINITIONS      Section 1.01.   Definitions    1 Section 1.02.  
Accounting Terms and Determinations    6 Section 1.03.   Types of Borrowings   
6 ARTICLE 2      THE CREDITS      Section 2.01.   Commitments to Lend    6
Section 2.02.   Notice of Borrowings    7 Section 2.03.   Notice to Banks;
Funding of Loans    7 Section 2.04.   Registry; Notes    8 Section 2.05.  
Maturity of Loans; Effect of Cash Collateralization of Letters of Credit    8
Section 2.06.   Interest Rates    8 Section 2.07.   Fees    9 Section 2.08.  
Optional Termination or Reduction of Commitments and Maximum Availabilities    9
Section 2.09.   Method of Electing Interest Rates    9 Section 2.10.   Mandatory
Termination of Commitments    10 Section 2.11.   Optional Prepayments    10
Section 2.12.   General Provisions as to Payments    10 Section 2.13.   Funding
Losses    11 Section 2.14.   Computation of Interest and Fees    11 Section
2.15.   Letters of Credit.    11 Section 2.16.   Regulation D Compensation    13
Section 2.17.   Increase In Commitments; Additional Banks    13 ARTICLE 3     
CONDITIONS      Section 3.01.   Effectiveness    14 Section 3.02.   Borrowings
and Issuance of Letters of Credit    14 ARTICLE 4      REPRESENTATIONS AND
WARRANTIES      Section 4.01.   Organization and Power    15 Section 4.02.  
Corporate and Governmental Authorization; No Contravention    15 Section 4.03.  
Binding Effect    15 Section 4.04.   Financial Information    15 Section 4.05.  
Regulation U    15 Section 4.06.   Litigation    16 Section 4.07.   Compliance
with Laws    16 Section 4.08.   Taxes    16 ARTICLE 5      COVENANTS     
Section 5.01.   Information    16 Section 5.02.   Payment of Taxes    17 Section
5.03.   Maintenance of Property; Insurance    17 Section 5.04.   Maintenance of
Existence    17 Section 5.05.   Compliance with Laws    17

Section 5.06.

  Books and Records    17 Section 5.07.   Negative Pledge    18 Section 5.08.  
Consolidations, Mergers and Sales of Assets    18 Section 5.09.   Use of
Proceeds    19 Section 5.10.   Indebtedness/Capitalization Ratio.    19

 

i



--------------------------------------------------------------------------------

         PAGE


--------------------------------------------------------------------------------

ARTICLE 6      DEFAULTS      Section 6.01.   Events of Default    19 Section
6.02.   Notice of Default    20 Section 6.03.   Cash Cover    20 ARTICLE 7     
THE ADMINISTRATIVE AGENT      Section 7.01.   Appointment and Authorization   
20 Section 7.02.   Administrative Agent and Affiliates.    20 Section 7.03.  
Action by Administrative Agent    20 Section 7.04.   Consultation with Experts
   20 Section 7.05.   Liability of Administrative Agent    20 Section 7.06.  
Indemnification    21 Section 7.07.   Credit Decision    21 Section 7.08.  
Successor Administrative Agent    21 Section 7.09.   Administrative Agent’s Fee
   21 Section 7.10.   Other Agents    21 ARTICLE 8 CHANGE IN CIRCUMSTANCES     
Section 8.01.   Basis for Determining Interest Rate Inadequate or Unfair    21
Section 8.02.   Illegality    22 Section 8.03.   Increased Cost and Reduced
Return    22 Section 8.04.   Taxes    23 Section 8.05.   Base Rate Loans
Substituted for Affected Euro-Dollar Loans    24 Section 8.06.   Substitution of
Bank; Termination Option    24 ARTICLE 9      MISCELLANEOUS      Section 9.01.  
Notices    25 Section 9.02.   No Waivers    25 Section 9.03.   Expenses;
Indemnification    25 Section 9.04.   Sharing of Set-offs    25 Section 9.05.  
Amendments and Waivers    25 Section 9.06.   Successors and Assigns    26
Section 9.07.   Collateral    26 Section 9.08.   Confidentiality    27
Section 9.09.   Governing Law; Submission to Jurisdiction    27 Section 9.10.  
Counterparts; Integration    27 Section 9.11.   WAIVER OF JURY TRIAL    27
Section 9.12.   USA Patriot Act    27

 

COMMITMENT SCHEDULE     

PRICING SCHEDULE

   56

EXHIBIT A -

   Note     

EXHIBIT B-1 -

   Opinion of Internal Counsel of the Borrower     

EXHIBIT B-2 -

   Opinion of Special Counsel for the Borrower     

EXHIBIT C -

   Opinion of Davis Polk & Wardwell, Special Counsel for the Agents     

EXHIBIT D -

   Assignment and Assumption Agreement     

EXHIBIT E -

   Extension Agreement     

EXHIBIT F -

   Notice of Issuance     

EXHIBIT G -

   Approved Form of Letter of Credit     

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

AGREEMENT dated as of June 29, 2006 among CINERGY CORP., THE CINCINNATI GAS &
ELECTRIC COMPANY, PSI ENERGY, INC., THE UNION LIGHT, HEAT AND POWER COMPANY, the
BANKS listed on the signature pages hereof, BARCLAYS BANK PLC, as Administrative
Agent, and JPMORGAN CHASE BANK, N.A., as Syndication Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Banks party hereto, and the Agents are parties to a
Five-Year Senior Revolving Credit Agreement dated as of September 9, 2005 (as
amended and/or restated to the Effective Date (as defined below), the “Existing
Agreement”); and

WHEREAS, the parties hereto wish to modify the Existing Agreement in a number of
respects, as more fully set forth below;

NOW, THEREFORE, the parties hereto hereby agree that, on and as of the Effective
Date, the Existing Agreement is hereby amended and restated in its entirety as
follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Additional Bank” means any financial institution that becomes a Bank for
purposes hereof pursuant to Section 2.17 or 8.06.

“Administrative Agent” means Barclays Bank PLC in its capacity as administrative
agent for the Banks hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
each Borrower) duly completed by such Bank.

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, “Affiliate” means an Affiliate of the Borrower.

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Documentation Agents.

“Agreement” means the Existing Agreement as amended and restated by this Amended
Agreement and as the same may be further amended from time to time after the
date hereof.

“Amended Agreement” means this Amended and Restated Credit Agreement dated as of
June 29, 2006.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Appropriate Share” has the meaning set forth in Section 8.03(d).

“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Approved Officer” means the president, a vice president, the treasurer, an
assistant treasurer or the controller of the Borrower or such other
representative of the Borrower as may be designated by any one of the foregoing
with the consent of the Administrative Agent.

“Assignee” has the meaning set forth in Section 9.06(c).

“Availability Percentage” means, with respect to each Borrower, at any time, the
percentage which such Borrower’s Maximum Availability bears to the aggregate
Maximum Availabilities of all Borrowers, all determined as of such time.

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Additional Bank, each Assignee which becomes a Bank pursuant
to Section 9.06(c), and their respective successors. Each reference herein to a
“Bank” shall, unless the context otherwise requires, include each Issuing Bank
in such capacity.

“Barclays” means Barclays Bank PLC.

“Base Rate” means, for any day for which the same is to be calculated, the
higher of (a) the rate designated by Barclays from time to time as its prime
rate in the United States of America and (b) the Federal Funds Rate for such day
plus 1/2 of 1%. Each change in the Base Rate shall take effect simultaneously
with the corresponding change in the rates described in clause (a) or clause
(b) above, as the case may be.



--------------------------------------------------------------------------------

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

“Borrower” means each of Cinergy, CG&E, PSI Energy and ULH&P; collectively, the
“Borrowers”. References herein to “the Borrower” in connection with any Loan or
Group of Loans or any Letter of Credit hereunder are to the particular Borrower
to which such Loan or Loans are made or proposed to be made or at whose request
and for whose account such Letter of Credit is issued or proposed to be issued.

“Borrowing” has the meaning set forth in Section 1.03.

“CG&E” means the Cincinnati Gas & Electric Company, an Ohio corporation. CG&E is
currently doing business under the name Duke Energy Ohio, Inc., and intends to
change its legal name to Duke Energy Ohio, Inc. effective October 1, 2006.

“CG&E First Mortgage Trust Indenture” means the first mortgage trust indenture,
dated as of August 1, 1936, between CG&E and The Bank of New York (successor to
Irving Trust Company), as trustee, as amended, modified or supplemented from
time to time, and any successor or replacement mortgage trust indenture.

“Cinergy” means Cinergy Corp., a Delaware corporation.

“Commitment” means (i) with respect to any Bank listed on the signature pages
hereof, the amount set forth opposite its name on the Commitment Schedule as its
Commitment and (ii) with respect to each Additional Bank or Assignee which
becomes a bank pursuant to Sections 2.17, 8.06 and 9.06(c), the amount of the
Commitment thereby assumed by it, in each case as such amount may from time to
time be reduced pursuant to Section 2.08, 2.10, 8.06 or 9.06(c) or increased
pursuant to Section 2.17, 8.06 or 9.06(c).

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Commitment Termination Date” means, for each Bank, June 29, 2011, as such date
may be extended from time to time with respect to such Bank pursuant to
Section 2.01(c) or, if such day is not a Euro-Dollar Business Day, the next
preceding Euro-Dollar Business Day.

“Company” means Duke Energy Corporation, a Delaware corporation, originally
incorporated as Deer Holding Corporation, a Delaware corporation.

“Consolidated Capitalization” means, with respect to any Borrower, the sum of
(i) Consolidated Indebtedness of such Borrower, (ii) consolidated common
equityholders’ equity as would appear on a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries prepared in accordance with generally
accepted accounting principles, (iii) the aggregate liquidation preference of
preferred or priority equity interests (other than preferred or priority equity
interests subject to mandatory redemption or repurchase) of such Borrower and
its Consolidated Subsidiaries upon involuntary liquidation, (iv) the aggregate
outstanding amount of all Equity Preferred Securities of such Borrower and
(v) minority interests as would appear on a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries prepared in accordance with generally
accepted accounting principles.

“Consolidated Indebtedness” means, at any date, with respect to any Borrower,
all Indebtedness of such Borrower and its Consolidated Subsidiaries determined
on a consolidated basis in accordance with generally accepted accounting
principles.

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Credit Exposure” means, with respect to any Bank at any time, (i) the amount of
its Commitment (whether used or unused) at such time or (ii) if its Commitment
has terminated, the aggregate outstanding principal amount of its Loans and the
aggregate amount of its Letter of Credit Liabilities at such time.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Departing Bank” means any Person which is a “Lender” under the Existing
Agreement but does not have a Commitment under this Amended Agreement.

“Documentation Agent” means each of Banc of America Securities LLC, Citigroup
Global Markets Inc. and Wachovia Capital Markets, LLC, in its capacity as a
documentation agent in connection with the credit facility provided under this
Agreement.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or, with respect to any Letter of Credit
issued or to be issued in the State of North Carolina, in the State of North
Carolina are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrowers and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Effective Date” means the date this Amended Agreement becomes effective in
accordance with Section 3.01.

“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

“Equity Preferred Securities” means any securities, however denominated,
(i) issued by any Borrower or any Consolidated Subsidiary of any Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 20 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinated in right of payment to the unsecured and unsubordinated
indebtedness of the issuer of such indebtedness or guaranty and (v) the terms of
which permit the deferral of interest or distributions thereon to date occurring
after the first anniversary of the Commitment Termination Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Group” means, with respect to any Borrower, such Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with such
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrowers
and the Administrative Agent.

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

“Euro-Dollar Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reference Banks” means the principal London offices of Barclays and
JPMorgan Chase Bank, N.A.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.15.

“Event of Default” has the meaning set forth in Section 6.01.

“Existing Agreement” has the meaning set forth in the Recitals.

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Barclays on such day on such transactions as
determined by the Administrative Agent.

“Final Maturity Date” means, for each Bank, the first anniversary of its
Commitment Termination Date or, if such day is not a Euro-Dollar Business Day,
the next preceding Euro-Dollar Business Day.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the same Borrower which are Base Rate Loans at such time or (ii) all
Euro-Dollar Loans to the same Borrower having the same Interest Period at such
time; provided that, if a Loan of any particular Bank is converted to or made as
a Base Rate Loan pursuant to Article 8, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been if it had not
been so converted or made.

 

3



--------------------------------------------------------------------------------

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants. Notwithstanding anything herein to the contrary, “Hedging
Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

“Increased Commitments” has the meaning set forth in Section 2.17.

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
preferred stock or member interests or other preferred or priority equity
interests and (ix) any obligations of such Person (in the nature of principal or
interest) in respect of acceptances or similar obligations issued or created for
the account of such Person.

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, nine or twelve,
months thereafter, as the Borrower may elect in such notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Euro-Dollar Business Day of a calendar month;

provided further that: (x) no Interest Period applicable to any Loan of any Bank
which begins before such Bank’s Commitment Termination Date may end after such
Bank’s Commitment Termination Date; and (y) no Interest Period applicable to any
Loan of any Bank may end after such Bank’s Final Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be.

“Issuing Bank” means (i) each of Barclays, JPMorgan Chase Bank, N.A. and
Wachovia Bank, National Association, and (ii) any other Bank that may agree to
issue letters of credit hereunder, in each case as issuer of a Letter of Credit
hereunder. No Issuing Bank shall be obligated to issue any Letter of Credit
hereunder if, after giving effect thereto, the aggregate Letter of Credit
Liabilities in respect of all Letters of Credit issued by such Issuing Bank
hereunder would exceed (i) in the case of any Issuing Bank named in clause
(i) of the preceding sentence, $500,000,000 (as such amount may be modified from
time to time by agreement between Cinergy and such Issuing Bank) or (ii) with
respect to any other Issuing Bank, such amount (if any) as may be agreed for
this purpose from time to time by such Issuing Bank and Cinergy. For avoidance
of doubt, the limitations in the preceding sentence are for the exclusive
benefit of the respective Issuing Banks, are incremental to the other
limitations specified herein on the availability of Letters of Credit and do not
affect such other limitations.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an Issuing Bank in accordance with Section 2.15.

“Letter of Credit Liabilities” means, for any Bank and at any time, such Bank’s
ratable participation in the sum of (x) the amounts then owing by all Borrowers
in respect of amounts drawn under Letters of Credit and (y) the aggregate amount
then available for drawing under all Letters of Credit.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, any Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

4



--------------------------------------------------------------------------------

“Loan” means a loan made by a Bank pursuant to Section 2.01(a) or 2.01(b);
provided that, if any loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

“Material Debt” means, with respect to any Borrower, Indebtedness of such
Borrower or any of its Material Subsidiaries in an aggregate principal amount
exceeding $150,000,000 and, in the case of Cinergy, Indebtedness of any of its
Material Subsidiaries incurred under this Agreement.

“Material Plan” has the meaning set forth in Section 6.01(i).

“Material Subsidiary” means at any time, with respect to any Borrower, any
Subsidiary of such Borrower that is a “significant subsidiary” (as such term is
defined on the Effective Date in Regulation S-X of the Securities and Exchange
Commission (17 CFR 210.1-02(w)), but treating all references therein to the
“registrant” as references to such Borrower).

“Maximum Availability” means, (i) in the case of Cinergy, an amount equal to the
aggregate amount of the Commitments then in effect and (ii) in the case of each
of CG&E, PSI Energy and ULH&P, an amount equal to the lesser of (x) the
aggregate amount of the Commitments then in effect and (y) $500,000,000 (for
CG&E or PSI Energy) or $100,000,000 (for ULH&P), as such amounts may be reduced
from time to time pursuant to Section 2.08. In the event of an increase in the
Commitments pursuant to Section 2.17, the respective amounts set forth in clause
(ii) (y) above shall be increased for each Borrower by an amount equal to its
Availability Percentage immediately prior to such increase multiplied by the
amount of such increase.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Indenture” means, in the case of each of CG&E, PSI Energy and ULH&P,
the CG&E First Mortgage Trust Indenture, PSI Energy First Mortgage Trust
Indenture or ULH&P First Mortgage Trust Indenture, respectively.

“Notes” means promissory notes of a Borrower, in the form required by
Section 2.04, evidencing the obligation of such Borrower to repay the Loans made
to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(b).

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Bank at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“PSI Energy” means PSI Energy, Inc., an Indiana corporation. PSI Energy is
currently doing business under the name Duke Energy Indiana, Inc., and intends
to change its legal name to Duke Energy Indiana, Inc. effective October 1, 2006.

“PSI Energy First Mortgage Trust Indenture” means the first mortgage trust
indenture, dated as of September 1, 1939, between PSI Energy (formerly known as
Public Service Company of Indiana, Inc. and successor by consolidation to Public
Service Company of Indiana) and LaSalle Bank National Association (formerly
known as LaSalle National Bank Company and successor, as trustee, to First
National Bank of Chicago), as trustee, as amended, modified or supplemented from
time to time, and any successor or replacement mortgage trust indenture.

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” means, at any time, the obligation of the Borrower
then outstanding under Section 2.15 to reimburse the Issuing Bank for amounts
paid by the Issuing Bank in respect of any one or more drawings under a Letter
of Credit.

 

5



--------------------------------------------------------------------------------

“Removed Borrower” has the meaning set forth in Section 9.05(b)

“Required Banks” means, at any time, Banks having at least 51% in aggregate
amount of the Credit Exposures at such time.

“Revolving Credit Loan” means a loan made or to be made by a Bank pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Revolving Credit Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.

“Revolving Credit Period” means, with respect to any Bank, the period from and
including the Effective Date to but not including its Commitment Termination
Date.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

“Substantial Assets” means, with respect to any Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of such
Borrower and its Consolidated Subsidiaries, taken as a whole.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent in respect of this Agreement.

“Term Loan” means a loan made or to be made by a Bank pursuant to
Section 2.01(b); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Term Loan” shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

“ULH&P” means The Union Light, Heat and Power Company, a Kentucky corporation.
ULH&P is currently doing business under the name Duke Energy Kentucky, Inc., and
intends to change its legal name to Duke Energy Kentucky, Inc. effective
October 1, 2006.

“ULH&P First Mortgage Trust Indenture” means the first mortgage trust indenture,
dated as of February 1, 1949, between ULH&P and The Bank of New York (successor
to Irving Trust Company), as trustee, as amended, modified or supplemented from
time to time, and any successor or replacement mortgage trust indenture.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Utilization” has the meaning set forth in the Pricing Schedule.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the relevant Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of such Borrower and its Consolidated Subsidiaries
delivered to the Banks.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to a single Borrower pursuant to
Article 2 on a single date and for a single Interest Period. Borrowings are
classified for purposes of this Agreement by reference to the pricing of Loans
comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro Dollar Loans).

 

ARTICLE 2

THE CREDITS

 

Section 2.01. Commitments to Lend. (a) Revolving Credit Loans. During its
Revolving Credit Period, each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make loans to each Borrower pursuant to this
subsection from time to time; provided that, immediately after each such loan is
made, (i) the aggregate outstanding principal amount of such Bank’s Loans to all
Borrowers plus the aggregate amount of such Bank’s Letter of Credit Liabilities
shall not exceed its Commitment and (ii) the aggregate

 

6



--------------------------------------------------------------------------------

outstanding principal amount of Loans to any Borrower plus the aggregate amount
of Letter of Credit Liabilities for the account of such Borrower shall not
exceed the Maximum Availability of such Borrower. Each Borrowing under this
subsection shall be in an aggregate principal amount of $10,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.02(b)) and shall be made
from the several Banks ratably in proportion to their respective Commitments in
effect on the date of Borrowing; provided that, if the Interest Period selected
by the Borrower for a Borrowing would otherwise end after the Commitment
Termination Dates of some but not all Banks, the Borrower may in its Notice of
Borrowing elect not to borrow from those Banks whose Commitment Termination
Dates fall prior to the end of such Interest Period. Within the foregoing
limits, the Borrowers may borrow under this subsection (a), or to the extent
permitted by Section 2.11, prepay Loans and reborrow at any time during the
Revolving Credit Periods under this subsection (a).

(b) Term Loans. Each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make a loan to each Borrower on its Commitment
Termination Date; provided that, immediately after each such loan is made,
(i) the aggregate outstanding principal amount of such Bank’s Loans to all
Borrowers plus the aggregate amount of such Bank’s Letter of Credit Liabilities
shall not exceed its Commitment and (ii) the aggregate outstanding principal
amount of such Bank’s Loans to any Borrower plus the aggregate amount of such
Bank’s Letter of Credit Liabilities for the account of such Borrower shall not
exceed such Bank’s Percentage of the Maximum Availability of such Borrower; and
provided further that no Bank shall be obligated to make a loan pursuant to this
subsection if any Commitment shall have been extended pursuant to
Section 2.01(c) to a date later than the Commitment Termination Date of such
Bank. Each Borrowing under this Section 2.01(b) shall be made from the several
Banks having the same Commitment Termination Date ratably in proportion to their
respective Commitments.

(c) Extension of Commitments. Cinergy may, upon notice to the Administrative
Agent not less than 60 days but no more than 90 days prior to any anniversary of
the Effective Date, propose to extend the Commitment Termination Dates for an
additional one-year period measured from the Commitment Termination Dates then
in effect. The Administrative Agent shall promptly notify the Banks of receipt
of such request. Each Bank shall endeavor to respond to such request, whether
affirmatively or negatively (such determination in the sole discretion of such
Bank), by notice to Cinergy and the Administrative Agent within 30 days. Subject
to the execution by the Borrowers, the Administrative Agent and such Banks of a
duly completed Extension Agreement in substantially the form of Exhibit E, the
Commitment Termination Date applicable to the Commitment of each Bank so
affirmatively notifying Cinergy and the Administrative Agent shall be extended
for the period specified above; provided that no Commitment Termination Date of
any Bank shall be extended unless Banks having Commitments in an aggregate
amount equal to at least 51% in aggregate amount of the Commitments in effect at
the time any such extension is requested shall have elected so to extend their
Commitments. Any Bank which does not give such notice to Cinergy and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Bank shall terminate on its Commitment
Termination Date determined without giving effect to such requested extension.
Cinergy may, in accordance with Section 8.06, designate another bank or other
financial institution (which may be, but need not be, an extending Bank) to
replace a non-extending Bank.

Section 2.02. Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. (New York City
time) on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

(b) the aggregate amount of such Borrowing;

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

Section 2.03. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

(b) Not later than 1:00 P.M. (New York City time) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to Section 9.01. Unless the Administrative
Agent determines that any applicable condition specified in Article 3 has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Borrower at the Administrative Agent’s aforesaid
address.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of

 

7



--------------------------------------------------------------------------------

this Section 2.03 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and, if such Bank shall not have made
such payment within two Domestic Business Days of demand therefor, the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing for purposes of this Agreement.

(d) The failure of any Bank to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make a Loan on the date of such Borrowing, but no Bank shall be responsible
for the failure of any other Bank to make a Loan to be made by such other Bank.

Section 2.04. Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank.
Any such recordation by the Administrative Agent on the Register shall be
conclusive, absent manifest error. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations
hereunder.

(b) Each Borrower hereby agrees that, promptly upon the request of any Bank at
any time, such Borrower shall deliver to such Bank a duly executed Note, in
substantially the form of Exhibit A hereto, payable to the order of such Bank
and representing the obligation of such Borrower to pay the unpaid principal
amount of the Loans made to such Borrower by such Bank, with interest as
provided herein on the unpaid principal amount from time to time outstanding.

(c) Each Bank shall record the date, amount and maturity of each Loan made by it
and the date and amount of each payment of principal made by the Borrower with
respect thereto, and each Bank receiving a Note pursuant to this Section, if
such Bank so elects in connection with any transfer or enforcement of its Note,
may endorse on the schedule forming a part thereof appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of such Bank to make any such recordation
or endorsement shall not affect the obligations of any Borrower hereunder or
under the Notes. Such Bank is hereby irrevocably authorized by each Borrower so
to endorse its Note and to attach to and make a part of its Note a continuation
of any such schedule as and when required.

Section 2.05. Maturity of Loans; Effect of Cash Collateralization of Letters of
Credit. (a) Each Revolving Credit Loan made by any Bank shall mature, and the
principal amount thereof shall be due and payable together with accrued interest
thereon, on the Commitment Termination Date of such Bank.

(b) The Term Loan of each Bank shall mature, and the principal amount thereof
shall be due and payable, together with accrued interest thereon, on the Final
Maturity Date.

(c) If any provision of any debt instrument or other agreement or instrument
binding upon any Borrower, including without limitation this Agreement, would be
contravened by any deposit required hereunder to cash collateralize any Letter
of Credit Liabilities of such Borrower, such Borrower shall either (x) obtain a
waiver of such provision, (y) prepay the debt incurred under such debt
instrument and terminate such debt instrument or (z) make other arrangements
satisfactory to the Required Banks; it being understood and agreed that the risk
of any such contravention shall be borne solely by the Borrowers and not by the
Banks and shall in no event constitute a defense available to any Borrower for
nonperformance of its obligations hereunder.

Section 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date, at maturity and on the date of termination of the Commitments in
their entirety. Any overdue principal of or overdue interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 1% plus the Base Rate for such day.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Page 3750 of the Telerate Service Company (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate Service, as may be nominated by the British Bankers’
Association for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) as of 11:00 A.M. (London time)
two Euro-Dollar Business Days prior to the commencement of such

 

8



--------------------------------------------------------------------------------

Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not so available at such
time for any reason, then the “London Interbank Offered Rate” for such Interest
Period shall be the average (rounded upward, if necessary, to the next higher
1/16 of 1%) of the respective rates per annum at which deposits in dollars are
offered to each of the Euro-Dollar Reference Banks in the London interbank
market at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period in an amount approximately equal to
the principal amount of the Loan of such Euro-Dollar Reference Bank to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period. If any Euro-Dollar Reference Bank does not furnish a timely
quotation, the Administrative Agent shall determine the relevant interest rate
on the basis of the quotation furnished by the remaining Euro-Dollar Reference
Bank or, if none of such quotations is available on a timely basis, the
provisions of Section 8.01 shall apply.

(c) Any overdue principal of or overdue interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 1% plus the higher of (i) the sum of the
Euro-Dollar Margin for such day plus the London Interbank Offered Rate
applicable to such Loan at the date such payment was due and (ii) the Base Rate
for such day.

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks by telecopy, telex or cable of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error unless the Borrower raises an objection thereto within
five Domestic Business Days after receipt of such notice.

Section 2.07. Fees. (a) Facility Fees. Cinergy shall pay to the Administrative
Agent, for the account of the Banks ratably in proportion to their Credit
Exposures, a facility fee calculated for each day at the Facility Fee Rate for
such day (determined in accordance with the Pricing Schedule) on the aggregate
amount of the Credit Exposures on such day; provided that if at any time Cinergy
shall fail to pay such facility fee within five days of the date when such
facility fee is due, each of CG&E, PSI Energy and ULH&P severally, but not
jointly, agrees to pay upon demand to the Administrative Agent for the account
of each Bank the amount of such unpaid facility fee multiplied by the percentage
which the Maximum Availability applicable to such Borrower represents of the
aggregate Commitments (it being understood that Cinergy shall remain liable for
any unpaid amounts). Such facility fee shall accrue for each day from and
including the Effective Date but excluding the day on which the Credit Exposures
are reduced to zero.

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
(i) for the account of the Banks ratably a letter of credit fee accruing daily
on the aggregate amount then available for drawing under all outstanding Letters
of Credit at a rate per annum equal to the then applicable Euro-Dollar Margin
and (ii) for the account of each Issuing Bank a letter of credit fronting fee
accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Bank at a rate per annum of 0.125% (or
such other rate as may be mutually agreed from time to time by the Borrower and
such Issuing Bank).

(c) Payments. Accrued fees under this Section for the account of any Bank shall
be payable quarterly in arrears on each Quarterly Payment Date and upon such
Bank’s Commitment Termination Date and Final Maturity Date (and, if later, the
date the Credit Exposure of such Bank is reduced to zero).

Section 2.08. Optional Termination or Reduction of Commitments and Maximum
Availabilities. (a) Cinergy may, upon at least three Domestic Business Days’
notice to the Administrative Agent, (i) terminate the Commitments at any time,
if no Loans or Letter of Credit Liabilities are outstanding at such time, or
(ii) ratably reduce from time to time by an aggregate amount of $10,000,000 or
any larger multiple of $1,000,000 the aggregate amount of the Commitments in
excess of the aggregate Utilization.

(b) Each Borrower, other than Cinergy, may, upon at least three Domestic
Business Days’ notice to the Administrative Agent, reduce its Maximum
Availability (i) to zero, if no Loans to it or Letter of Credit Liabilities for
its account are outstanding or (ii) by an amount of $10,000,000 or any larger
multiple of $1,000,000 so long as, after giving effect to such reduction, its
Maximum Availability is not less than the sum of the aggregate principal amount
of Loans outstanding to it and the aggregate Letter of Credit Liabilities
outstanding for its account. Upon any reduction in the Maximum Availability of a
Borrower to zero pursuant to this Section 2.08(b), such Borrower shall cease to
be a Borrower hereunder.

Section 2.09. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.13 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.

 

9



--------------------------------------------------------------------------------

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.09(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to subsection 2.09(a) above, the Administrative Agent shall
notify each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans as of the last day of such Interest Period.

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.

Section 2.10. Mandatory Termination of Commitments. The Commitment of each Bank
shall terminate on such Bank’s Commitment Termination Date.

Section 2.11. Optional Prepayments. (a) The Borrower may (i) upon notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) on any
Domestic Business Day prepay on such Domestic Business Day any Group of Base
Rate Loans and (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) prepay any
Group of Euro-Dollar Loans, in each case in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment and together with any additional
amounts payable pursuant to Section 2.13. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Banks included in such Group
or Borrowing.

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

Section 2.12. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 1:00 P.M. (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Administrative
Agent at its address referred to in Section 9.01 and without reduction by reason
of any set-off, counterclaim or deduction of any kind. The Administrative Agent
will promptly distribute to each Bank in like funds its ratable share of each
such payment received by the Administrative Agent for the account of the Banks.
Whenever any payment of principal of, or interest on, the Base Rate Loans or
Letter of Credit Liabilities or of fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

 

10



--------------------------------------------------------------------------------

Section 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
Base Rate Loan or continued as a Euro-Dollar Loan for a new Interest Period
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or if the Borrower fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Bank in accordance with Section 2.03(a), 2.09(c) or 2.11(b), the Borrower
shall reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Borrower a certificate setting forth in reasonable detail the calculation of the
amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

Section 2.14. Computation of Interest and Fees. Interest based on the Base Rate
and facility fees hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
Letter of Credit fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).

 

Section 2.15. Letters of Credit.

(a) Subject to the terms and conditions hereof, each Issuing Bank agrees to
issue Letters of Credit hereunder from time to time before its Commitment
Termination Date upon the request and for the account of any Borrower; provided
that, immediately after each Letter of Credit is issued, (i) the Utilization
shall not exceed the aggregate amount of the Commitments, (ii) the aggregate
outstanding principal amount of Loans to any Borrower plus the aggregate amount
of Letter of Credit Liabilities for the account of such Borrower shall not
exceed the Maximum Availability of such Borrower and (iii) the aggregate amount
of the Letter of Credit Liabilities shall not exceed $1,000,000,000. Upon the
date of issuance by the Issuing Bank of a Letter of Credit, the Issuing Bank
shall be deemed, without further action by any party hereto, to have sold to
each Bank, and each Bank shall be deemed, without further action by any party
hereto, to have purchased from the Issuing Bank, a participation in such Letter
of Credit and the related Letter of Credit Liabilities in the proportion its
Commitment bears to the aggregate Commitments; provided that (i) if the
scheduled Commitment Termination Date of a Bank falls prior to the expiry date
of a Letter of Credit then outstanding and the Commitments of the other Banks
are extended on such date in accordance with Section 2.01(c), such Bank’s
participation in such Letter of Credit shall terminate on its Commitment
Termination Date, and the participations of the other Banks therein shall be
redetermined pro rata in proportion to their Commitments after giving effect to
the termination of the Commitment of such former Bank; and (ii) in the event
that the Commitments of the other Banks are not extended in accordance with
Section 2.01(c), then such Bank’s participation in all Letters of Credit shall
remain at the level existing prior to the proposed extension, regardless of
whether the expiry of any such Letters of Credit extends beyond such Bank’s
Commitment Termination Date. If and to the extent necessary to permit
redetermination of the participations in Letters of Credit pursuant to clause
(i) of the foregoing proviso within the limits of the Commitments which are not
terminated, the Borrowers shall prepay on such date all or a portion of the
outstanding Loans and/or secure cancellation of outstanding Letters of Credit,
and such redetermination and termination of participations in outstanding
Letters of Credit shall be conditioned upon their having done so.

(b) The Borrower shall give the Issuing Bank notice at least three Domestic
Business Days prior to the requested issuance of a Letter of Credit, or in the
case of a Letter of Credit substantially in the form of Exhibit G, at least one
Business Day prior to the requested issuance of such Letter of Credit,
specifying the date such Letter of Credit is to be issued and describing the
terms of such Letter of Credit (such notice, including any such notice given in
connection with the extension of a Letter of Credit, a “Notice of Issuance”),
substantially in the form of Exhibit F, appropriately completed. Upon receipt of
a Notice of Issuance, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Bank of the
contents thereof and of the amount of such Bank’s participation in such Letter
of Credit. The issuance by the Issuing Bank of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article 3, be subject to the
conditions precedent that such Letter of Credit shall be denominated in U.S.
dollars and shall be in such form and contain such terms as shall be reasonably
satisfactory to the Issuing Bank. Unless otherwise notified by the
Administrative Agent, the Issuing Bank may, but shall not be required to,
conclusively presume that all conditions precedent set forth in Article 3 have
been satisfied. The Borrower shall also pay to each Issuing Bank for its own
account issuance, drawing, amendment and extension charges in the amounts and at
the times as agreed between the Borrower and such Issuing Bank. Except for
non-substantive amendments to any Letter of Credit for the purpose of correcting
errors or ambiguities or to allow for administrative convenience (which
amendments each Issuing Bank may make in its discretion with the consent of the
Borrower), the amendment, extension or renewal of any Letter of Credit shall be
deemed to be an issuance of such Letter of Credit. If any Letter of Credit
contains a provision pursuant to which it is deemed to be automatically renewed
unless notice of termination is given by the Issuing Bank of such Letter of
Credit, the Issuing Bank shall timely give notice of termination if (i) as of
close of business on the seventeenth day prior to the last day upon which the
Issuing Bank’s notice of termination may be given to the beneficiaries of such
Letter of Credit, the Issuing Bank has received a notice of termination from the
Borrower or a notice from

 

11



--------------------------------------------------------------------------------

the Administrative Agent that the conditions to issuance of such Letter of
Credit have not been satisfied or (ii) the renewed Letter of Credit would have a
term not permitted by subsection (c) below.

(c) No Letter of Credit shall have a term extending beyond the first anniversary
of the Commitment Termination Date of the applicable Issuing Bank.

(d) Upon receipt from the beneficiary of any applicable Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Bank as to the amount to be paid as a result of such
demand or drawing and the payment date. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Bank for any
amounts paid by the Issuing Bank upon any drawing under any Letter of Credit
without presentment, demand, protest or other formalities of any kind. All such
amounts paid by the Issuing Bank and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the Base Rate for such day plus, if such amount remains unpaid for more than
two Domestic Business Days, 1%. In addition, each Bank will pay to the
Administrative Agent, for the account of the applicable Issuing Bank,
immediately upon such Issuing Bank’s demand at any time during the period
commencing after such drawing until reimbursement therefor in full by the
Borrower, an amount equal to such Bank’s ratable share of such drawing (in
proportion to its participation therein), together with interest on such amount
for each day from the date of the Issuing Bank’s demand for such payment (or, if
such demand is made after 12:00 Noon (New York City time) on such date, from the
next succeeding Domestic Business Day) to the date of payment by such Bank of
such amount at a rate of interest per annum equal to the Federal Funds Rate and,
if such amount remains unpaid for more than five Domestic Business Days after
the Issuing Bank’s demand for such payment, at a rate of interest per annum
equal to the Base Rate plus 1%. The Issuing Bank will pay to each Bank ratably
all amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Bank has made payment to the Issuing Bank in respect of such Letter
of Credit pursuant hereto.

(e) The obligations of the Borrower and each Bank under subsection 2.15(d) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:

(i) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Banks (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Bank of a draft or certificate that
does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Bank to make such payment shall not have been the
result of its willful misconduct or gross negligence; or

(v) any other act or omission to act or delay of any kind by any Bank (including
the Issuing Bank), the Administrative Agent or any other Person or any other
event or circumstance whatsoever that might, but for the provisions of this
subsection (v), constitute a legal or equitable discharge of the Borrower’s or
the Bank’s obligations hereunder.

(f) The Borrower hereby indemnifies and holds harmless each Bank (including the
Issuing Bank) and the Administrative Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Bank or the
Administrative Agent may incur (including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Bank may incur
by reason of or in connection with (i) the failure of any other Bank to fulfill
or comply with its obligations to such Issuing Bank hereunder (but nothing
herein contained shall affect any rights the Borrower may have against such
defaulting Bank) or (ii) any litigation arising with respect to this Agreement
(whether or not the Issuing Bank shall prevail in such litigation)), and none of
the Banks (including the Issuing Bank) nor the Administrative Agent nor any of
their officers or directors or employees or agents shall be liable or
responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including
without limitation any of the circumstances enumerated in subsection 2.15(e)
above, as well as (i) any error, omission, interruption or delay in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
(ii) any loss or delay in the transmission of any document required in order to
make a drawing under a Letter of Credit and (iii) any consequences arising from
causes beyond the control of the Issuing Bank, including, without limitation,
any government acts or any other circumstances whatsoever, in making or failing
to make payment under such Letter of Credit; provided that the Borrower shall
not be required to indemnify the Issuing Bank for any claims, damages, losses,
liabilities, costs or expenses, and the Borrower shall

 

12



--------------------------------------------------------------------------------

have a claim for direct (but not consequential) damage suffered by it, to the
extent found by a court of competent jurisdiction to have been caused by (x) the
willful misconduct or gross negligence of the Issuing Bank in determining
whether a request presented under any Letter of Credit complied with the terms
of such Letter of Credit or (y) the Issuing Bank’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of the Letter of Credit. Nothing in this
subsection 2.15(f) is intended to limit the obligations of the Borrower under
any other provision of this Agreement. To the extent the Borrower does not
indemnify the Issuing Bank as required by this subsection, the Banks agree to do
so ratably in accordance with their Commitments.

(g) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article 7 (other than Sections 7.08 and 7.09) with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 7 included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided herein with respect to the Issuing Bank.

Section 2.16. Regulation D Compensation. In the event that a Bank is required to
maintain reserves of the type contemplated by the definition of “Euro-Dollar
Reserve Percentage”, such Bank may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least three Euro-Dollar
Business Days prior to each date on which interest is payable on the Euro-Dollar
Loans of the amount then due it under this Section. Each such notification shall
be accompanied by such information as the Borrower may reasonably request.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

Section 2.17. Increase In Commitments; Additional Banks. (a) Subsequent to the
Effective Date, Cinergy may, upon at least 30 days’ notice to the Administrative
Agent (which shall promptly provide a copy of such notice to the Banks), propose
to increase the aggregate amount of the Commitments, provided that after giving
effect to any such increase, the total Commitments shall not exceed
$2,500,000,000 (the amount of any such increase, the “Increased Commitments”).
Each Bank party to this Agreement at such time shall have the right (but no
obligation), for a period of 15 days following receipt of such notice, to elect
by notice to Cinergy and the Administrative Agent to increase its Commitment
hereunder.

(b) If any Bank party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, Cinergy may designate
another bank or other lenders (which may be, but need not be, one or more of the
existing Banks) which at the time agree to (i) in the case of any such lender
that is an existing Bank, increase its Commitment and (ii) in the case of any
other such lender (an “Additional Bank”), become a party to this Agreement. The
sum of the increases in the Commitments of the existing Banks pursuant to this
subsection (b) plus the Commitments of the Additional Banks shall not in the
aggregate exceed the unsubscribed amount of the Increased Commitments.

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrowers, by each Additional Bank and by each other Bank whose
Commitment is to be increased, setting forth the new Commitments of such Banks
and setting forth the agreement of each Additional Bank to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the Increased Commitments and such opinions of counsel
for the Borrower with respect to the Increased Commitments as the Administrative
Agent may reasonably request.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.17, (i) the respective Letter of Credit Liabilities of the Banks shall
be redetermined as of the effective date of such increase and (ii) within five
Domestic Business Days, in the case of any Base Rate Loans then outstanding, and
at the end of the then current Interest Period with respect thereto, in the case
of any Euro-Dollar Loans then outstanding, the Borrower shall prepay such Group
of Loans in its entirety and, to the extent the Borrower elects

 

13



--------------------------------------------------------------------------------

to do so and subject to the conditions specified in Article 3, the Borrower
shall reborrow Revolving Credit Loans from the Banks in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Revolving Credit Loans are held by the Banks in such proportion.

 

ARTICLE 3

CONDITIONS

 

Section 3.01. Effectiveness. This Amended Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.05).

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telecopy, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party);

(b) receipt by the Administrative Agent of (i) an opinion of internal counsel of
each Borrower, substantially in the form of Exhibit B-1 hereto and (ii) an
opinion of Robinson, Bradshaw & Hinson, P.A., special counsel for the Borrowers,
substantially in the form of Exhibit B-2 hereto, and, in each case, covering
such additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;

(c) receipt by the Administrative Agent of an opinion of Davis Polk & Wardwell,
special counsel for the Agents, substantially in the form of Exhibit C hereto
and covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;

(d) receipt by the Administrative Agent of a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of Cinergy,
dated the Effective Date, to the effect set forth in clauses (c) and (d) of
Section 3.02;

(e) receipt by the Administrative Agent of all documents it may have reasonably
requested prior to the date hereof relating to the existence of the Borrowers,
the corporate authority for and the validity of this Agreement and the Notes,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent;

(f) receipt by the Administrative Agent of evidence satisfactory to it of the
payment of all principal of and interest on any “Advances” (as defined in the
Existing Agreement) made by any Departing Bank outstanding under the Existing
Agreement; and

(g) receipt by the Administrative Agent for the account of the Banks of
participation fees as heretofore mutually agreed by Cinergy and the
Administrative Agent;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
July 15, 2006. The Administrative Agent shall promptly notify Cinergy and the
Banks of the Effective Date, and such notice shall be conclusive and binding on
all parties hereto.

On the Effective Date, the Existing Agreement will be automatically amended and
restated in its entirety to read as set forth herein. On and after the Effective
Date, the rights and obligations of the parties hereto shall be governed by this
Amended Agreement; provided that the rights and obligations of the parties
hereto with respect to the period prior to the Effective Date shall continue to
be governed by the provisions of the Existing Agreement. The Administrative
Agent shall promptly notify the Borrowers and each Bank of the effectiveness of
this Amended Agreement, and such notice shall be conclusive and binding on all
parties hereto. The Commitment of any Person which has a Commitment under the
Existing Agreement but not under this Amended Agreement shall terminate on the
Effective Date, and all accrued fees and other amounts payable to such Person
shall be due on the Effective Date.

On the Effective Date, (i) the respective participations of the Banks in any
“Letters of Credit” (as defined in the Existing Agreement) outstanding under the
Existing Agreement shall be redetermined on the basis of their respective
Commitments under this Amended Agreement as if issued hereunder on the Effective
Date, and any such “Letters of Credit” shall be Letters of Credit hereunder and
(ii) within five Domestic Business Days of the Effective Date, in the case of
any “Base Rate Advances” (as defined in the Existing Agreement) made under the
Existing Agreement and outstanding on the Effective Date, and at the end of the
then current “Interest Period” (as defined in the Existing Agreement) with
respect thereto, in the case of any “Eurodollar Rate Advances” (as defined in
the Existing Agreement) then outstanding under the Existing Agreement, the
Borrower shall prepay the same in their entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in this Article 3, the
Borrower shall reborrow Revolving Credit Loans from the Banks in proportion to
their respective Commitments under this Amended Agreement, until such time as
all outstanding principal amounts are held by the Banks in such proportion.

Section 3.02. Borrowings and Issuance of Letters of Credit. The obligation of
any Bank to make a Loan on the occasion of any Borrowing and the obligation of
any Issuing Bank to issue (or renew or extend the term of) any Letter of Credit
is subject to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or receipt by the Issuing Bank of a Notice of Issuance as required
by Section 2.15(b), as the case may be;

 

14



--------------------------------------------------------------------------------

(b) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit, (i) the Utilization will not exceed the aggregate amount of the
Commitments, (ii) the aggregate outstanding principal amount of Loans to the
Borrower plus the aggregate amount of Letter of Credit Liabilities for the
account of the Borrower will not exceed the Maximum Availability of such
Borrower and (iii) in the case of an issuance of a Letter of Credit the
aggregate amount of the Letter of Credit Liabilities shall not exceed
$1,000,000,000;

(c) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit, no Default with respect to the Borrower shall have occurred and be
continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (except the representations and warranties set forth in
Sections 4.04(c) and 4.06) shall be true on and as of the date of such Borrowing
or issuance of such Letter of Credit.

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses (b), (c) and (d) of this
Section.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Each Borrower, severally but not jointly, represents and warrants that:

Section 4.01. Organization and Power. Such Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a material adverse effect on the business, financial
position or results of operations of such Borrower and its consolidated
Subsidiaries, considered as a whole.

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and the
Notes are within such Borrower’s powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with,
any governmental body, agency or official (except for consents, authorizations
or filings which have been obtained or made, as the case may be, and are in full
force and effect) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation,
by-laws, certificate of formation or the limited liability company agreement of
such Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Borrower or result in the creation or imposition of
any Lien on any asset of such Borrower or any of its Material Subsidiaries.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each Note, if and when executed and delivered by
it in accordance with this Agreement, will constitute a valid and binding
obligation of such Borrower, in each case enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general principles of equity.

Section 4.04. Financial Information. (a) The consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries as of December 31, 2005 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the fiscal year then ended, reported on by Deloitte &
Touche, copies of which have been delivered to each of the Banks by using such
Borrower’s IntraLinks site, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of such
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

(b) The unaudited consolidated balance sheet of such Borrower and its
Consolidated Subsidiaries as of March 31, 2006 and the related unaudited
consolidated statements of income and cash flows for the three months then
ended, copies of which have been delivered to each of the Banks by using such
Borrower’s IntraLinks site, fairly present, in conformity with generally
accepted accounting principles applied on a basis consistent with the financial
statements referred to in subsection (a) of this Section, the consolidated
financial position of such Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and changes in financial
position for such three-month period (subject to normal year-end adjustments and
the absence of footnotes).

(c) Since December 31, 2005, there has been no material adverse change in the
business, financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole.

Section 4.05. Regulation U. Such Borrower and its Material Subsidiaries are not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) and no proceeds of any Borrowing by and
no issuance of Letters of Credit for the account of such Borrower will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Not more than 25% of the
value of the assets of such Borrower and its Material Subsidiaries is
represented by margin stock.

 

15



--------------------------------------------------------------------------------

Section 4.06. Litigation. Except as disclosed in the Borrower’s annual report on
Form 10-K for the fiscal year ended December 31, 2005 and its quarterly report
on Form 10-Q for the period ended March 31, 2006, there is no action, suit or
proceeding pending against, or to the knowledge of such Borrower threatened
against or affecting, such Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official which would be likely
to be decided adversely to such Borrower or such Subsidiary and, as a result,
have a material adverse effect upon the business, consolidated financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or any Note.

Section 4.07. Compliance with Laws. Such Borrower and each of its Material
Subsidiaries is in compliance in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental authorities
(including, without limitation, ERISA and Environmental Laws) except where
(i) non-compliance would not have a material adverse effect on the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 4.08. Taxes. Such Borrower and its Material Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by such Borrower or any such
Material Subsidiary except (i) where nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
such Borrower and its Consolidated Subsidiaries, considered as a whole, or
(ii) where the same are contested in good faith by appropriate proceedings. The
charges, accruals and reserves on the books of such Borrower and its Material
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of such Borrower, adequate.

 

ARTICLE 5

COVENANTS

 

Each Borrower, severally but not jointly, agrees that, so long as any Bank has
any Commitment hereunder with respect to such Borrower or any amount payable
hereunder remains unpaid by such Borrower or any Letter of Credit Liabilities
remain outstanding:

Section 5.01. Information. Such Borrower will deliver to each of the Banks:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of such Borrower, a consolidated balance sheet of such Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on in a manner consistent
with the requirements of the Securities and Exchange Commission by Deloitte &
Touche or other independent public accountants of nationally recognized
standing;

(b) as soon as available and in any event within 75 days after the end of each
of the first three quarters of each fiscal year of such Borrower, a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries as of the end
of such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of such Borrower’s fiscal year ended at the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of such Borrower’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation, generally accepted accounting principles and
consistency by an Approved Officer of such Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
of such Borrower (i) setting forth in reasonable detail the calculations
required to establish whether such Borrower was in compliance with the
requirements of Section 5.10 on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
such Borrower is taking or proposes to take with respect thereto;

(d) within five days after any officer of such Borrower with responsibility
relating thereto obtains knowledge of any Default, if such Default is then
continuing, a certificate of an Approved Officer of such Borrower setting forth
the details thereof and the action which such Borrower is taking or proposes to
take with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which such Borrower shall have filed with the Securities and Exchange
Commission;

(f) if and when any member of such Borrower’s ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice

 

16



--------------------------------------------------------------------------------

of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Material Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose material liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Plan, a copy of such notice; (iv) applies for a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code,
a copy of such application; (v) gives notice of intent to terminate any Material
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Material Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Material Plan or makes any amendment to any
Material Plan which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of such Borrower setting forth details
as to such occurrence and action, if any, which such Borrower or applicable
member of the ERISA Group is required or proposes to take; and

(g) from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Bank, may reasonably request.

Information required to be delivered pursuant to these Sections 5.01(a), 5.01(b)
and 5.01(e) shall be deemed to have been delivered on the date on which such
Borrower provides notice to the Banks that such information has been posted on
the Securities and Exchange Commission website on the Internet at
sec.gov/edaux/searches.htm, on such Borrower’s IntraLinks site at intralinks.com
or at another website identified in such notice and accessible by the Banks
without charge; provided that (i) such notice may be included in a certificate
delivered pursuant to Section 5.01(c) and such notice or certificate shall also
be deemed to have been delivered upon being posted to such Borrower’s IntraLinks
site and (ii) such Borrower shall deliver paper copies of the information
referred to in Sections 5.01(a), 5.01(b) and 5.01(e) to any Bank which requests
such delivery.

Section 5.02. Payment of Taxes. Such Borrower will pay and discharge, and will
cause each of its Material Subsidiaries to pay and discharge, at or before
maturity, all their tax liabilities, except where (i) nonpayment would not have
a material adverse effect on the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole, or (ii) the same may be contested in good faith by appropriate
proceedings, and will maintain, and will cause each of its Material Subsidiaries
to maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same.

Section 5.03. Maintenance of Property; Insurance. (a) Such Borrower will keep,
and will cause each of its Material Subsidiaries to keep, all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted.

(b) Such Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of such Borrower or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against by companies
of established repute engaged in the same or a similar business; provided that
self-insurance by such Borrower or any such Material Subsidiary, shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses and owning similar properties self-insure; and will furnish
to the Banks, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.

Section 5.04. Maintenance of Existence. Such Borrower will preserve, renew and
keep in full force and effect, and will cause each of its Material Subsidiaries
to preserve, renew and keep in full force and effect their respective corporate
or other legal existence and their respective rights, privileges and franchises
material to the normal conduct of their respective businesses; provided that
nothing in this Section 5.04 shall prohibit the termination of any right,
privilege or franchise of such Borrower or any such Material Subsidiary or of
the corporate or other legal existence of any such Material Subsidiary, or the
change in form of organization of such Borrower or any such Material Subsidiary,
if such Borrower in good faith determines that such termination or change is in
the best interest of such Borrower, is not materially disadvantageous to the
Banks and, in the case of a change in the form of organization of such Borrower,
the Administrative Agent has consented thereto.

Section 5.05. Compliance with Laws. Such Borrower will comply, and cause each of
its Material Subsidiaries to comply, in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) noncompliance would not have a material adverse effect on
the business, financial position or results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 5.06. Books and Records. Such Borrower will keep, and will cause each of
its Material Subsidiaries to keep, proper books of record and account in which
full, true and correct entries shall be made of all financial transactions in
relation to its business and activities in accordance with its customary
practices; and will permit, and will cause each such Material Subsidiary to
permit, representatives of any Bank at such Bank’s expense (accompanied by a
representative of such Borrower, if such Borrower so desires) to visit any of
their respective properties, to examine any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all
upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

 

17



--------------------------------------------------------------------------------

Section 5.07. Negative Pledge. Such Borrower will not create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

(a) Liens granted by such Borrower existing as of the Effective Date securing
Indebtedness outstanding on the date of this Agreement in an aggregate principal
amount not exceeding $100,000,000;

(b) the Lien of such Borrower’s Mortgage Indenture (if any) securing
Indebtedness outstanding on the Effective Date or issued hereafter;

(c) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into such Borrower and not created in
contemplation of such event;

(d) any Lien existing on any asset prior to the acquisition thereof by such
Borrower and not created in contemplation of such acquisition;

(e) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section; provided that such Indebtedness is not increased and is not
secured by any additional assets;

(g) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with generally accepted accounting principles;

(h) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

(i) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(j) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(k) Liens with respect to judgments and attachments which do not result in an
Event of Default;

(l) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(m) other Liens including Liens imposed by Environmental Laws arising in the
ordinary course of its business which (i) do not secure Indebtedness, (ii) do
not secure any obligation in an amount exceeding $100,000,000 at any time at
which Investment Grade Status does not exist as to such Borrower and (iii) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;

(n) Liens securing obligations under Hedging Agreements entered into to protect
against fluctuations in interest rates or exchange rates or commodity prices and
not for speculative purposes, provided that such Liens run in favor of a Bank
hereunder or a Person who was, at the time of issuance, a Bank; and

(o) Liens not otherwise permitted by the foregoing clauses of this Section on
assets of such Borrower securing obligations in an aggregate principal or face
amount at any date not to exceed (i) in the case of each of Cinergy, CG&E and
PSI Energy, $150,000,000 and (ii) in the case of ULH&P, $50,000,000.

Section 5.08. Consolidations, Mergers and Sales of Assets. Such Borrower will
not (i) consolidate or merge with or into any other Person or (ii) sell, lease
or otherwise transfer, directly or indirectly, Substantial Assets to any Person
(other than a Subsidiary); provided that such Borrower may merge with another
Person if such Borrower is the Person surviving such merger and, after giving
effect thereto, no Default shall have occurred and be continuing.

 

18



--------------------------------------------------------------------------------

Section 5.09. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes,
including liquidity support for outstanding commercial paper and acquisitions.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.

Section 5.10. Indebtedness/Capitalization Ratio. The ratio of Consolidated
Indebtedness of such Borrower to Consolidated Capitalization of such Borrower
will at no time exceed 65%.

 

ARTICLE 6

DEFAULTS

 

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) with respect to a particular Borrower shall have occurred and be
continuing:

(a) such Borrower shall fail to pay when due any principal of any Loan to it or
any Reimbursement Obligation owed by it or shall fail to pay, within five days
of the due date thereof, any interest, fees or any other amount payable by it
hereunder;

(b) such Borrower shall fail to observe or perform any covenant contained in
Sections 5.04, 5.07, 5.08, 5.10 or the second sentence of5.09, inclusive;

(c) such Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to such Borrower by
the Administrative Agent at the request of any Bank;

(d) any representation, warranty, certification or statement made by such
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) such Borrower or any of its Material Subsidiaries shall fail to make any
payment in respect of Material Debt (other than Loans to and Reimbursement
Obligations of such Borrower hereunder) when due or within any applicable grace
period;

(f) any event or condition shall occur and shall continue beyond the applicable
grace or cure period, if any, provided with respect thereto so as to result in
the acceleration of the maturity of Material Debt;

(g) such Borrower or any of its Material Subsidiaries shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall admit in writing its inability to, or shall
fail generally to, pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against such
Borrower or any of its Material Subsidiaries seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against such Borrower or any of its Material
Subsidiaries under the federal bankruptcy laws as now or hereafter in effect;

(i) any member of such Borrower’s ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans of such ERISA Group having aggregate
Unfunded Vested Liabilities in excess of $50,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by any member of such ERISA Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any such Material Plan or a proceeding shall be
instituted by a fiduciary of any such Material Plan against any member of such
ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within 90 days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Material Plan must be terminated;

(j) a judgment or other court order for the payment of money in excess of
$50,000,000 shall be rendered against such Borrower or any of its Material
Subsidiaries and such judgment or order shall continue without being vacated,
discharged, satisfied or stayed or bonded pending appeal for a period of 45
days;

 

19



--------------------------------------------------------------------------------

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
trustees and participants in employee benefit plans of the Company and its
Subsidiaries or the Endowment or Trust, shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Exchange Act) of 50% or more of the outstanding shares of
common stock of the Company; during any period of twelve consecutive calendar
months, individuals who were directors of the Company on the first day of such
period (together with any successors nominated or appointed by such directors in
the ordinary course) shall cease to constitute a majority of the board of
directors of the Company; or such Borrower shall cease to be a Subsidiary of the
Company; or

(l) with respect to Cinergy only, any of CG&E, PSI Energy or ULH&P shall cease
to be a Subsidiary of Cinergy;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 66 2/3% in aggregate amount of the Commitments, by
notice to such Borrower terminate the Commitments as to such Borrower and they
shall thereupon terminate, and such Borrower shall no longer be entitled to
borrow hereunder, and the Maximum Availability of such Borrower shall be $0, and
(ii) if requested by Banks holding more than 66 2/3% in aggregate principal
amount of the Loans and Reimbursement Obligations of such Borrower, by notice to
such Borrower declare such Loans and Reimbursement Obligations (together with
accrued interest thereon) to be, and such Loans and Reimbursement Obligations
(together with accrued interest thereon) shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; provided that in the case of
any of the Events of Default specified in clause (g) or (h) above with respect
to such Borrower, without any notice to such Borrower or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate
with respect to such Borrower and the Loans and Reimbursement Obligations of
such Borrower (together with accrued interest thereon) shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to a
Borrower under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 6.03. Cash Cover. Each Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default with respect to such Borrower, it shall, if requested by the
Administrative Agent upon the instruction of the Banks having at least 66 2/3%
in the aggregate amount of the Commitments (or, if the Commitments shall have
been terminated, holding at least 66 2/3% of the Letter of Credit Liabilities
for the account of such Borrower), deposit with the Administrative Agent an
amount in immediately available funds (which funds shall be held as collateral
pursuant to arrangements mutually satisfactory to the Administrative Agent and
such Borrower) equal to the aggregate amount available for drawing under all
Letters of Credit for the account of such Borrower then outstanding at such
time; provided that upon the occurrence of any Event of Default specified in
Section 6.01(g) or 6.01(h) with respect to such Borrower, such Borrower shall
pay such amount forthwith without any notice or demand or any other act by the
Administrative Agent or the Banks.

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

Section 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.

Section 7.02. Administrative Agent and Affiliates. Barclays shall have the same
rights and powers under this Agreement as any other Bank and may exercise or
refrain from exercising the same as though it were not the Administrative Agent,
and Barclays. and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with any Borrower or any Subsidiary or
affiliate of any Borrower as if it were not the Administrative Agent hereunder.

Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for a Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable to any Bank for any action taken or not
taken by it in connection herewith (i) with the consent or at the request of the
Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or

 

20



--------------------------------------------------------------------------------

have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any Borrower; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 7.06. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees thereunder.

Section 7.07. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

Section 7.08. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrowers. Upon
any such resignation, (i) Cinergy, with the consent of the Required Banks (such
consent not to be unreasonably withheld or delayed), or (ii) if an Event of
Default has occurred and is continuing, then the Required Banks, shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder; provided
that if such successor Administrative Agent is appointed without the consent of
Cinergy, such successor Administrative Agent may be replaced by Cinergy with the
consent of the Required Banks so long as no Event of Default has occurred and is
continuing at the time. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.

Section 7.09. Administrative Agent’s Fee. Cinergy shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between Cinergy and the Administrative Agent.

Section 7.10. Other Agents. None of the Syndication Agent or the Documentation
Agents, in their capacity as such, shall have any duties or obligations of any
kind under this Agreement.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

(a) the Administrative Agent is advised by the Euro-Dollar Reference Banks that
deposits in dollars (in the applicable amounts) are not being offered to the
Euro-Dollar Reference Banks in the relevant market for such Interest Period, or

(b) Banks having 66 2/3% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Banks, whereupon until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the

 

21



--------------------------------------------------------------------------------

Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

Section 8.02. Illegality. If on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund any of its Euro-Dollar
Loans and such Bank shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Banks and the Borrowers,
whereupon until such Bank notifies the Borrowers and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Euro-Dollar Loans, or to continue or convert
outstanding Loans as or into Euro-Dollar Loans, shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not be otherwise
disadvantageous to such Bank in the good faith exercise of its discretion. If
such notice is given, each Euro-Dollar Loan of such Bank then outstanding shall
be converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank may lawfully
continue to maintain and fund such Loan to such day or (b) immediately if such
Bank shall determine that it may not lawfully continue to maintain and fund such
Loan to such day.

Section 8.03. Increased Cost and Reduced Return. (a) If on or after the date of
this Agreement, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (the terms “Bank” and “Issuing Bank” shall
include, for purposes of this Section 8.03, the holding company of any Issuing
Bank) (or its Applicable Lending Office) with any request or directive (whether
or not having the force of law) issued on or after such date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding with respect to any Euro-Dollar Loan
any such requirement included in an applicable Euro-Dollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the London interbank market any other condition
(other than in respect of Taxes or Other Taxes) affecting its Euro-Dollar Loans,
its Note or its obligation to make Euro-Dollar Loans or its obligations
hereunder in respect of Letters of Credit and the result of any of the foregoing
is to increase the cost to such Bank (or its Applicable Lending Office) of
making or maintaining any Euro-Dollar Loan or of issuing or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), each Borrower shall pay to such Bank its Appropriate
Share of such additional amount or amounts as will compensate such Bank for such
increased cost or reduction; provided that no such amount shall be payable with
respect to any period commencing more than 90 days prior to the date such Bank
first notifies the Borrowers of its intention to demand compensation therefor
under this Section 8.03(a).

(b) If any Bank shall have determined that, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency given or made after the date of this Agreement, has or would
have the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), each Borrower shall pay to such Bank its Appropriate
Share of such additional amount or amounts as will compensate such Bank (or its
Parent) for such reduction; provided that no such amount shall be payable with
respect to any period commencing less than 30 days after the date such Bank
first notifies the Borrowers of its intention to demand compensation under this
Section 8.03(b).

(c) Each Bank will promptly notify the Borrowers and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

 

22



--------------------------------------------------------------------------------

(d) The “Appropriate Share” of a Borrower with respect to any amount payable
hereunder is the sum of (i) to the extent such amount is properly allocable to
Loans and Letters of Credit outstanding hereunder, the portion of such amount
properly allocable to the Loans and Letter of Credit outstanding to or for the
account of such Borrower, and (ii) to the extent such amount is not properly
allocable to Loans and Letters of Credit outstanding hereunder, the Appropriate
Share shall be the product of the Availability Percentage of such Borrower and
such amount.

Section 8.04. Taxes. (a) For purposes of this Section 8.04, the following terms
have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Administrative Agent,
taxes imposed on its income, net worth or gross receipts and franchise or
similar taxes imposed on it by a jurisdiction under the laws of which such Bank
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located and (ii) in the case of each Bank, any
United States withholding tax imposed on such payments except to the extent that
such Bank is subject to United States withholding tax by reason of a U.S. Tax
Law Change.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

“U.S. Tax Law Change” means with respect to any Bank or Participant the
occurrence (x) in the case of each Bank listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Bank, after the date such Bank shall have become a Bank
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

(b) Any and all payments by any Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any Note shall be made without
deduction for any Taxes or Other Taxes; provided that, if any Borrower shall be
required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 9.01, the original or a certified copy of a receipt evidencing payment
thereof.

(c) Each Borrower agrees to indemnify each Bank and the Administrative Agent for
its Appropriate Share of the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04) paid by such Bank or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Bank or the
Administrative Agent (as the case may be) makes demand therefor.

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter as required by law (but only so long as such Bank
remains lawfully able to do so), shall provide the Borrowers two completed and
duly executed copies of Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
or other documentation reasonably requested by the Borrowers, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Bank or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.

(e) For any period with respect to which a Bank has failed to provide the
Borrowers with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a U.S. Tax Law Change), such Bank shall not be entitled to
indemnification under Section 8.04(b) or 8.04(c) with respect to any Taxes or
Other Taxes which would not have been payable had such form been so provided;
provided that if a Bank, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrowers shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes (it
being understood, however, that the Borrowers shall have no liability to such
Bank in respect of such Taxes).

 

23



--------------------------------------------------------------------------------

(f) If any Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.04, then such Bank will take such action
(including changing the jurisdiction of its Applicable Lending Office) as in the
good faith judgment of such Bank (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.

(g) If any Bank or the Administrative Agent receives a refund (including a
refund in the form of a credit against taxes that are otherwise payable by the
Bank or the Administrative Agent) of any Taxes or Other Taxes for which any
Borrower has made a payment under Section 8.04(b) or (c) and such refund was
received from the taxing authority which originally imposed such Taxes or Other
Taxes, such Bank or the Administrative Agent agrees to reimburse such Borrower
to the extent of such refund; provided that nothing contained in this paragraph
(g) shall require any Bank or the Administrative Agent to seek any such refund
or make available its tax returns (or any other information relating to its
taxes which it deems to be confidential).

Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make or to continue or convert outstanding
Loans as or into Euro-Dollar Loans has been suspended pursuant to Section 8.02
or (ii) any Bank has demanded compensation under Section 8.03(a) or 8.04 with
respect to its Euro-Dollar Loans and the Borrower shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Borrowers that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted to) Euro-Dollar Loans, as the case may be, shall instead be Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Loans shall be applied
to repay its Base Rate Loans instead.

If such Bank notifies the Borrowers that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Banks.

Section 8.06. Substitution of Bank; Termination Option. If (i) the obligation of
any Bank to make or to convert or continue outstanding Loans as or into
Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any Bank has
demanded compensation under Section 8.03 or 8.04, (iii) any Bank exercises its
right not to extend its Commitment Termination Date pursuant to Section 2.01(c)
or (iv) Investment Grade Status ceases to exist as to any Bank, then:

(a) Cinergy shall have the right, with the assistance of the Administrative
Agent, to designate a substitute bank or banks (which may be one or more of the
Banks) mutually satisfactory to Cinergy, the Administrative Agent and the
Issuing Banks (whose consent shall not be unreasonably withheld or delayed) to
purchase for cash, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit D hereto, the outstanding Loans of such Bank
and assume the Commitment and Letter of Credit Liabilities of such Bank, without
recourse to or warranty by, or expense to, such Bank, for a purchase price equal
to the principal amount of all of such Bank’s outstanding Loans and funded
Letter of Credit Liabilities plus any accrued but unpaid interest thereon and
the accrued but unpaid fees in respect of such Bank’s Commitment hereunder and
all other amounts payable by the Borrowers to such Bank hereunder plus such
amount, if any, as would be payable pursuant to Section 2.13 if the outstanding
Loans of such Bank were prepaid in their entirety on the date of consummation of
such assignment; and

(b) if at the time Investment Grade Status exists as to the Borrowers, Cinergy
may elect to terminate this Agreement as to such Bank; provided that (i) Cinergy
notifies such Bank through the Administrative Agent of such election at least
three Euro-Dollar Business Days before the effective date of such termination,
(ii) the Borrowers repay or prepay the principal amount of all outstanding Loans
made by such Bank plus any accrued but unpaid interest thereon and the accrued
but unpaid fees in respect of such Bank’s Commitment hereunder plus all other
amounts payable by the Borrower to such Bank hereunder, not later than the
effective date of such termination and (iii) if at the effective date of such
termination, any Letter of Credit Liabilities are outstanding, the conditions
specified in Section 3.02 would be satisfied (after giving effect to such
termination) were the related Letters of Credit issued on such date. Upon
satisfaction of the foregoing conditions, the Commitment of such Bank shall
terminate on the effective date specified in such notice, its participation in
any outstanding Letters of Credit shall terminate on such effective date and the
participations of the other Banks therein shall be redetermined as of such date
as if such Letters of Credit had been issued on such date.

 

24



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

 

Section 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of any Borrower or the Administrative Agent, at its address or telecopy or
telex number set forth on the signature pages hereof, (y) in the case of any
Bank, at its address or telecopy or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or telecopy or
telex number as such party may hereafter specify for the purpose by notice to
the Administrative Agent and the Borrowers. Each such notice, request or other
communication shall be effective (i) if given by telecopy or telex, when such
telecopy or telex is transmitted to the telecopy or telex number specified in
this Section and the appropriate answerback or confirmation slip, as the case
may be, is received or (ii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent or any Issuing Bank under Article 2 or Article 8 shall not be effective
until delivered.

Section 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.03. Expenses; Indemnification. (a) Each Borrower shall pay (i) its
Appropriate Share of all reasonable out-of-pocket expenses of the Administrative
Agent, including reasonable fees and disbursements of special counsel for the
Agents, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default with
respect to such Borrower hereunder and (ii) if an Event of Default with respect
to such Borrower occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Bank, including reasonable fees and disbursements of
counsel, in connection with such Event of Default and collection and other
enforcement proceedings resulting therefrom.

(b) Each Borrower agrees to indemnify each Agent and each Bank, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) relating to or arising out of
this Agreement or any actual or proposed use of proceeds of Loans hereunder, in
each case to the extent of such Borrower’s Appropriate Share; provided that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.

Section 9.04. Sharing of Set-offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Bank,
the Bank receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Banks, and such other adjustments shall be made, as may be required so that all
such payments with respect to the Loans and Letter of Credit Liabilities held by
the Banks shall be shared by the Banks pro rata; provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of a Borrower other than its indebtedness under this
Agreement.

Section 9.05. Amendments and Waivers. (a) Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by each Borrower and the Required Banks (and, if the
rights or duties of any Agent or any Issuing Bank are affected thereby, by such
Person); provided that no such amendment or waiver shall (x) unless signed by
each affected Bank, (i) increase the Commitment of any Bank or subject any Bank
to any additional obligation, (ii) reduce the principal of or rate of interest
on any Loan or the amount to be reimbursed in respect of any Letter of Credit or
any interest thereon or any fees hereunder or (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or for reimbursement in
respect of any Letter of Credit or interest thereon or any fees hereunder or for
termination of any Commitment or (y) unless signed by all Banks, (i) change the
definition of Required Banks or the provisions of this Section 9.05 or
(ii) change the provisions of Section 9.04.

(b) This Agreement may be amended by Cinergy to remove any of CG&E, PSI Energy
or ULH&P as a Borrower (a “Removed Borrower”) hereunder subject to: (i) the
receipt by the Administrative Agent of prior written notification from Cinergy
of such amendment, (ii) repayment in full of all Loans made to such Borrower,
(iii) cash collateralization of all amounts available for drawing under Letters
of Credit issued for the account of such Borrower (or the amendment of such
Letter of Credit to provide for Cinergy as the account party) and (iv) repayment
in full of all other amounts owing by such Borrower under this Agreement (it
being agreed that any such repayment shall be in accordance with the other terms
of this Agreement). Upon the satisfaction of the foregoing

 

25



--------------------------------------------------------------------------------

conditions the rights and obligations of such Removed Borrower hereunder shall
terminate; provided, however, that the obligations of such Removed Borrower
under Section 9.03 shall survive such amendment.

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and each Indemnitee, except that no Borrower
may assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of all Banks.

(b) Any Bank may, with the consent (unless an Event of Default then exists) of
Cinergy (such consent not to be unreasonably withheld or delayed), at any time
grant to one or more banks or other institutions (each a “Participant”)
participating interests in its Commitment or any or all of its Loans and Letter
of Credit Liabilities; provided that any Bank may, without the consent of any
Borrower, at any time grant participating interests in its Commitment or any or
all of its Loans and Letter of Credit Liabilities to another Bank, an Approved
Fund or an Affiliate of such transferor Bank. In the event of any such grant by
a Bank of a participating interest to a Participant, whether or not upon notice
to the Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and the Borrowers, the Issuing Banks
and the Administrative Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (x) (i), (ii) or
(iii) of Section 9.05(a) without the consent of the Participant. Each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest, subject to the performance by such Participant of the
obligations of a Bank thereunder. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000 (unless Cinergy and the
Administrative Agent shall otherwise agree)) of all, of its rights and
obligations under this Agreement and its Note (if any), and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto executed by such
Assignee and such transferor Bank, with (and only with and subject to) the prior
written consent of the Issuing Banks, the Administrative Agent (which shall not
be unreasonably withheld or delayed) and, so long as no Event of Default has
occurred and is continuing, Cinergy (which shall not be unreasonably withheld or
delayed); provided that unless such assignment is of the entire right, title and
interest of the transferor Bank hereunder, after making any such assignment such
transferor Bank shall have a Commitment of at least $10,000,000 (unless Cinergy
and the Administrative Agent shall otherwise agree). Upon execution and delivery
of such instrument of assumption and payment by such Assignee to such transferor
Bank of an amount equal to the purchase price agreed between such transferor
Bank and such Assignee, such Assignee shall be a Bank party to this Agreement
and shall have all the rights and obligations of a Bank with a Commitment as set
forth in such instrument of assumption, and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent and the Borrowers shall make appropriate arrangements so
that, if required by the Assignee, a Note(s) is issued to the Assignee. If the
Assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to the Borrowers and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.04. All
assignments (other than assignments to Affiliates) shall be subject to a
transaction fee established by, and payable by the transferor Bank to, the
Administrative Agent for its own account (which shall not exceed $5,000).

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note (if any) to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder or modify any
such obligations.

(e) No Assignee, Participant or other transferee of any Bank’s rights (including
any Applicable Lending Office other than such Bank’s initial Applicable Lending
Office) shall be entitled to receive any greater payment under Section 8.03 or
8.04 than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made by reason of the provisions of
Section 8.02, 8.03 or 8.04 requiring such Bank to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

Section 9.07. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

26



--------------------------------------------------------------------------------

Section 9.08. Confidentiality. Each Agent and each Bank agrees to keep any
information delivered or made available by any Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Bank and its affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby; provided
that nothing herein shall prevent any Bank from disclosing such information
(a) to any other Bank or any Agent, (b) to any other Person if reasonably
incidental to the administration of the credit facility contemplated hereby,
(c) upon the order of any court or administrative agency, (d) upon the request
or demand of any regulatory agency or authority, (e) which had been publicly
disclosed other than as a result of a disclosure by any Agent or any Bank
prohibited by this Agreement, (f) in connection with any litigation to which any
Agent, any Bank or its subsidiaries or Parent may be a party, (g) to the extent
necessary in connection with the exercise of any remedy hereunder, (h) to such
Bank’s or any Agent’s legal counsel and independent auditors and (i) subject to
provisions substantially similar to those contained in this Section 9.08, to any
actual or proposed Participant or Assignee.

Section 9.09. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. Each Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

Section 9.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING BANKS AND THE BANKS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.12. USA Patriot Act. Each Bank hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies such Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Bank to identify such Borrower in accordance with the Act.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CINERGY CORP.

By:  

 

--------------------------------------------------------------------------------

    Title:   Assistant Treasurer     Address:   139 East Fourth Street
Cincinnati, OH 45202     Attention:   Stephen G. De May     Telecopy number:  
704-382-3288     Taxpayer ID:   31-1385023

THE CINCINNATI GAS & ELECTRIC COMPANY
(d/b/a DUKE ENERGY OHIO, INC.)

By:  

 

--------------------------------------------------------------------------------

    Title:   Assistant Treasurer     Address:   139 East Fourth Street
Cincinnati, OH 45202     Attention:   Stephen G. De May     Telecopy number:  
704-382-3288     Taxpayer ID:   31-0240030

PSI ENERGY, INC. (d/b/a DUKE ENERGY INDIANA, INC.)

By:  

 

--------------------------------------------------------------------------------

    Title:   Assistant Treasurer     Address:   1000 East Main Street
Plainfield, Indiana 46168     Attention:   Stephen G. De May    
Telecopy number:   704-382-3288     Taxpayer ID:   35-0594457



--------------------------------------------------------------------------------

THE UNION LIGHT, HEAT AND POWER COMPANY
(d/b/a DUKE ENERGY KENTUCKY, INC.)

By:  

 

--------------------------------------------------------------------------------

    Title:   Assistant Treasurer     Address:   139 East Fourth Street
Cincinnati, OH 45202     Attention:   Stephen G. De May     Telecopy number:  
704-382-3288     Taxpayer ID:   31-0473080



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent,
as an Issuing Bank and as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title: By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Syndication Agent, as an Issuing Bank and as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender By:  

 

--------------------------------------------------------------------------------

    Name:     Title: By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title: By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.,
NEW YORK BRANCH, as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

 

--------------------------------------------------------------------------------

    Name:     Title: By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

 

--------------------------------------------------------------------------------

    Name:     Title: By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By:  

 

--------------------------------------------------------------------------------

    Name:     Title: By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

MORGAN STANLEY BANK,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,
NEW YORK BRANCH, as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION,
as a Lender

(Recourse only to assets of William Street Commitment Corporation) By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

FIFTH THIRD BANK,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

MELLON BANK, N.A.,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
as a Lender

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender    Commitment

Barclays Bank PLC

   $ 141,000,000.00

JPMorgan Chase Bank, N.A.

     141,000,000.00

Bank of America, N.A.

     130,000,000.00

Citibank, N.A.

     130,000,000.00

Wachovia Bank, National Association

     130,000,000.00

ABN AMRO Bank N.V.

     82,000,000.00

Deutsche Bank AG New York Branch

     82,000,000.00

The Bank of Tokyo-Mitsubishi, Ltd., New York Branch

     82,000,000.00

UBS Loan Finance LLC

     82,000,000.00

BNP Paribas

     80,000,000.00

Calyon New York Branch

     80,000,000.00

HSBC Bank USA, National Association

     80,000,000.00

KeyBank National Association

     70,000,000.00

Mizuho Corporate Bank, Ltd.

     70,000,000.00

Morgan Stanley Bank

     70,000,000.00

The Royal Bank of Scotland plc, New York Branch

     70,000,000.00

William Street Commitment Corporation

     70,000,000.00

PNC Bank, National Association

     65,000,000.00

Union Bank of California, N.A.

     65,000,000.00

Lehman Brothers Bank, FSB

     60,000,000.00

Fifth Third Bank

     50,000,000.00

The Bank of New York

     50,000,000.00

Mellon Bank, N.A.

     40,000,000.00

Merrill Lynch Bank USA

     40,000,000.00

The Bank of Nova Scotia

     40,000,000.00

Total

   $ 2,000,000,000.00



--------------------------------------------------------------------------------

Pricing Schedule

 

Each of “Euro-Dollar Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
column and “Utilization” that exist on such date:

 

(basis points per annum)

 

Basis for Pricing    at least A
by S&P or
A2 by
Moody’s    at least A-
by S&P or
A3 by
Moody’s    at least
BBB+ by
S&P or
Baa1 by
Moody’s    at least
BBB by
S&P or
Baa2 by
Moody’s    at least
BBB- by
S&P or
Baa3 by
Moody’s    less than BBB-
by S&P and
less than Baa3
by Moody’s

Facility Fee

   6.0    7.0    8.0    10.0    12.5    17.5

Euro-Dollar Margin

                             

Utilization £ 50%

   19.0    23.0    27.0    35.0    47.5    60.0

Utilization > 50%

   24.0    28.0    32.0    40.0    52.5    65.0

 

The Euro-Dollar Margin for any Term Loan shall equal the sum of (i) the rate
that would otherwise be in effect based upon the table above and (ii) 12.5 basis
points.

The “Utilization” applicable to any date is the percentage equivalent of a
fraction the numerator of which is the sum of (i) the aggregate outstanding
principal amount of the Loans to all Borrowers determined at such time after
giving effect, if one or more Loans are being made at such time, to any
substantially concurrent application of the proceeds thereof to repay one or
more other Loans plus (ii) the aggregate amount of the Letter of Credit
Liabilities of all Banks for the account of all Borrowers at such time and the
denominator of which is the aggregate amount of the Commitments at such date. If
for any reason any Loans or Letter of Credit Liabilities remain outstanding
following termination of the Commitments, Utilization will be deemed to be 100%.

The Facility Fee Rate at any date shall be determined on the basis of the credit
ratings of Cinergy at such date, while the Euro-Dollar Margin applicable at any
date for purposes of calculating interest on a Loan or fees in respect of a
Letter of Credit shall be based upon the credit ratings of the Borrower to which
such Loan is outstanding or for whose account such Letter of Credit was issued.
The credit ratings to be utilized for purposes of this Schedule are those
indicated for or assigned to the senior unsecured long-term debt securities of
the relevant Borrower without third-party credit enhancement, and any rating
indicated for or assigned to any other debt security of such Borrower shall be
disregarded. The ratings in effect for any day are those in effect at the close
of business on such day. A change in credit rating will result in an immediate
change in the applicable pricing. In the case of split ratings from S&P and
Moody’s, the rating to be used to determine the applicable pricing is a rating
one notch higher than the lower of the two.

 

56



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTE

 

New York, New York

                    , 20    

 

For value received, [Cinergy Corp., a Delaware] [The Cincinnati Gas & Electric
Company, an Ohio] [PSI Energy, Inc., an Indiana] [The Union Light, Heat and
Power Company, a Kentucky] corporation (the “Borrower”), promises to pay to the
order of                      (the “Bank”), for the account of its Applicable
Lending Office, the unpaid principal amount of each Loan made by the Bank to the
Borrower pursuant to the Credit Agreement referred to below on the date
specified in the Credit Agreement. The Borrower promises to pay interest on the
unpaid principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Barclays Bank PLC, 200 Park Avenue,
New York, New York 10166.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank, and the Bank,
if the Bank so elects in connection with any transfer or enforcement of its
Note, may endorse on the schedule attached hereto appropriate notations to
evidence the foregoing information with respect to the Loans then outstanding;
provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of June 29, 2006 among Cinergy Corp., The Cincinnati Gas &
Electric Company, PSI Energy, Inc., The Union Light, Heat and Power Company, the
banks listed on the signature pages thereof, Barclays Bank PLC, as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent (as
the same may be amended from time to time, the “Credit Agreement”). Terms
defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.



--------------------------------------------------------------------------------

[CINERGY CORP.]

 

[THE CINCINNATI GAS & ELECTRIC COMPANY]

 

[PSI ENERGY, INC.]

 

[THE UNION LIGHT, HEAT AND POWER COMPANY]

By:  

 

--------------------------------------------------------------------------------

    Title:

 

2



--------------------------------------------------------------------------------

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date   

Amount

of Loan

  

Type

of Loan

  

Amount of

Principal

Repaid

  

Maturity

Date

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                

 

3



--------------------------------------------------------------------------------

EXHIBIT B-1

OPINION OF INTERNAL COUNSEL OF THE BORROWER

 

[Effective Date]

To the Banks and the Administrative Agent

      Referred to Below

c/o Barclays Bank PLC

as Administrative Agent

200 Park Avenue

New York, New York 10166

 

Ladies and Gentlemen:

I am [title of internal counsel] of [Cinergy Corp.] [The Cincinnati Gas &
Electric Company] [PSI Energy, Inc.] [The Union Light, Heat and Power Company]
(the “Borrower”) and have acted as its counsel in connection with the Amended
and Restated Credit Agreement (the “Credit Agreement”), dated as of June 29,
2006, among Cinergy Corp., The Cincinnati Gas & Electric Company, PSI Energy,
Inc., The Union Light, Heat and Power Company (together with Cinergy Corp., The
Cincinnati Gas & Electric Company and PSI Energy, Inc., the “Borrowers”), the
banks listed on the signature pages thereof, Barclays Bank PLC, as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent.
Capitalized terms defined in the Credit Agreement are used herein as therein
defined. This opinion letter is being delivered pursuant to Section 3.01(b) of
the Credit Agreement.

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, I am of the opinion that:

1. The Borrower is [a Delaware] [an Ohio] [an Indiana] [a Kentucky] corporation,
validly existing and in good standing under the laws of [Delaware] [Ohio]
[Indiana] [Kentucky].

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and any Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official (except
for [list exceptions], which have been obtained or made, as the case may be, and
are in full force and effect) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation or by-laws of the Borrower or, to my knowledge, of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or, to my knowledge, result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Material Subsidiaries.

3. The Credit Agreement and any Notes executed and delivered as of the date
hereof have been duly executed and delivered by the Borrower.

4. Except as disclosed in the Borrower’s annual report on Form 10-K for the
fiscal year ended December 31, 2005 and its quarterly report on Form 10-Q for
the period ended March 31, 2006, to my knowledge (but without independent
investigation), there is no action, suit or proceeding pending or threatened
against or affecting, the Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official, which would be
likely to be decided adversely to the Borrower or such Subsidiary and, as a
result, to have a material adverse effect upon the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or any Notes.

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

I am a member of the Bar of the State of [Delaware] [Ohio] [Indiana] [Kentucky]
and do not express any opinion herein concerning any law other than the law of
the State of [Delaware] [Ohio] [Indiana] [Kentucky] and the federal law of the
United States of America.

The opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is to be inferred or may be implied beyond the matters
expressly so stated. This opinion is rendered to you in connection with the
above-referenced matter and may not be relied upon by you for any other purpose,
or relied upon by, or furnished to, any other Person, firm or corporation
without my prior written consent, except for Additional Banks and Assignees. My
opinions expressed herein are as of the date hereof, and I undertake no
obligation to advise you of any changes of applicable law or any other matters
that may come to my attention after the date hereof that may affect my opinions
expressed herein.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT B-2

OPINION OF

ROBINSON, BRADSHAW & HINSON, P.A.,

SPECIAL COUNSEL FOR THE BORROWER

 

[Effective Date]

To the Banks and the Administrative Agent

      Referred to Below

c/o Barclays Bank PLC

      as Administrative Agent

200 Park Avenue

New York, New York 10166

 

Ladies and Gentlemen:

We have acted as counsel to [Cinergy Corp., a Delaware] [The Cincinnati Gas &
Electric Company, an Ohio] [PSI Energy, Inc., an Indiana] [The Union Light, Heat
and Power Company, a Kentucky] corporation (the “Borrower”), in connection with
the Amended and Restated Credit Agreement (the “Credit Agreement”), dated as of
June 29, 2006, among Cinergy Corp., The Cincinnati Gas & Electric Company, PSI
Energy, Inc., The Union Light, Heat and Power Company (together with Cinergy
Corp., The Cincinnati Gas & Electric Company and PSI Energy, Inc., the
“Borrowers”), the banks listed on the signature pages thereof, Barclays Bank
PLC, as Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent. Capitalized terms used herein and not defined shall have the meanings
given to them in the Credit Agreement. This opinion letter is being delivered
pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein. Where we have considered it
appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable documents of public officials and officers or other appropriate
representatives of the Borrower.

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) have been duly executed and delivered, (iv) require no
action by or in respect of, or filing with, any governmental body, agency of
official and (v) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Borrower’s certificate of
incorporation or by-laws or any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower. In addition, we have
assumed that the Credit Agreement fully states the agreement between the
Borrower and the Banks with respect to the matters addressed therein, and that
the Credit Agreement constitutes a legal, valid and binding obligation of each
Bank, enforceable in accordance with its respective terms.

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction. For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. We
express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower, the Loans, or any of them.

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

The opinions expressed above are subject to the following qualifications and
limitations:

1. Enforcement of the Credit Agreement and the Notes is subject to the effect of
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally.

2. Enforcement of the Credit Agreement and the Notes is subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law) by which a court with proper jurisdiction may deny rights
of specific performance, injunction, self-help, possessory remedies or other
remedies.

3. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement or any Note that (i) purport to excuse a party
for liability for its own acts, (ii) purport to make void any act done in
contravention thereof, (iii) purport to authorize a party to act in its sole
discretion, (iv) require waivers or amendments to be made only in writing,
(v) purport to effect waivers of constitutional, statutory or equitable rights
or the effect of applicable laws, (vi) impose liquidated damages, penalties or
forfeiture, or (vii) purport to indemnify a party for its own negligence or
willful misconduct. Indemnification provisions in the Credit Agreement are
subject to and may be rendered unenforceable by applicable law or public policy,
including applicable securities law.



--------------------------------------------------------------------------------

4. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement or the Notes purporting to require a party
thereto to pay or reimburse attorneys’ fees incurred by another party, or to
indemnify another party therefor, which may be limited by applicable statutes
and decisions relating to the collection and award of attorneys’ fees, including
but not limited to North Carolina General Statutes § 6-21.2.

5. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement purporting to waive the right of jury trial.
Under North Carolina General Statutes § 22B-10, a provision for the waiver of
the right to a jury trial is unconscionable and unenforceable.

6. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement concerning choice of forum or consent to the
jurisdiction of courts, venue of actions or means of service of process.

7. It is likely that North Carolina courts will enforce the provisions of the
Credit Agreement providing for interest at a higher rate resulting from a
Default or Event of Default (a “Default Rate”) which rate is higher than the
rate otherwise stipulated in the Credit Agreement. The law, however, disfavors
penalties, and it is possible that interest at the Default Rate may be held to
be an unenforceable penalty, to the extent such rate exceeds the rate applicable
prior to a default under the Credit Agreement. Also, since North Carolina
General Statutes § 24-10.1 expressly provides for late charges, it is possible
that North Carolina courts, when faced specifically with the issue, might rule
that this statutory late charge preempts any other charge (such as default
interest) by a bank for delinquent payments. The only North Carolina case which
we have found that addresses this issue is a 1978 Court of Appeals decision,
which in our opinion is of limited precedential value, North Carolina National
Bank v. Burnette, 38 N.C. App. 120, 247 S.E.2d 648 (1978), rev’d on other
grounds, 297 N.C. 524, 256 S.E.2d 388 (1979). While the court in that case did
allow interest after default (commencing with the date requested in the
complaint) at a rate six percent in excess of pre-default interest, we are
unable to determine from the opinion that any question was raised as to this
being penal in nature, nor does the court address the possible question of the
statutory late charge preempting a default interest surcharge. Therefore, since
the North Carolina Supreme Court has not ruled in a properly presented case
raising issues of its possible penal nature and those of North Carolina General
Statutes § 24-10.1, we are unwilling to express an unqualified opinion that the
Default Rate of interest prescribed in the Credit Agreement is enforceable.

8. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement relating to evidentiary standards or other
standards by which the Credit Agreement are to be construed.

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Bank or any Assignee which
becomes a Bank pursuant to Section 2.17 or 9.06(c) of the Credit Agreement, may
not be used or relied upon by any other Person or for any other purpose without
our prior written consent in each instance. Our opinions expressed herein are as
of the date hereof, and we undertake no obligation to advise you of any changes
of applicable law or any other matters that may come to our attention after the
date hereof that may affect our opinions expressed herein.

 

Very truly yours,

 

2



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF

DAVIS POLK & WARDWELL, SPECIAL COUNSEL

FOR THE AGENTS

 

[Effective Date]

To the Banks and the Administrative Agent

  Referred to Below

c/o Barclays Bank PLC,

as Administrative Agent

200 Park Avenue

New York, New York 10166

 

Dear Sirs:

We have participated in the preparation of the Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of June 29, 2006 among Cinergy
Corp., a Delaware corporation, The Cincinnati Gas & Electric Company, an Ohio
corporation, PSI Energy, Inc., an Indiana corporation, The Union Light, Heat and
Power Company, a Kentucky corporation (together with Cinergy Corp., The
Cincinnati Gas & Electric Company and PSI Energy, Inc., the “Borrowers”, each
individually, a “Borrower”), the banks listed on the signature pages thereof
(the “Banks”), Barclays Bank PLC, as Administrative Agent (the “Administrative
Agent”), and JPMorgan Chase Bank, N.A., as Syndication Agent, and have acted as
special counsel for the Agents for the purpose of rendering this opinion
pursuant to Section 3.01(c) of the Credit Agreement. Terms defined in the Credit
Agreement are used herein as therein defined.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

Upon the basis of the foregoing, we are of the opinion that:

1. The execution, delivery and performance by each Borrower of the Credit
Agreement and the Notes are within such Borrower’s corporate powers and have
been duly authorized by all necessary corporate action.

2. The Credit Agreement constitutes a valid and binding agreement of each
Borrower and the Notes, if and when issued by a Borrower, constitute valid and
binding obligations of such Borrower enforceable in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

In giving the foregoing opinion, (i) we express no opinion as to the effect (if
any) of any law of any jurisdiction (except the State of New York) in which any
Bank is located which limits the rate of interest that such Bank may charge or
collect and (ii) we have relied, without independent investigation, as to all
matters governed by the laws of each of Delaware, Ohio, Indiana and Kentucky
upon the opinion of the internal counsel of the Borrower located in such
jurisdiction, dated [Effective Date], a copy of each of which has been delivered
to you.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person, firm or corporation without our prior written
consent, except for Additional Banks and all Participants.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of                     , 20    among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), [CINERGY CORP.] and BARCLAYS BANK PLC,
as Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Amended and Restated Credit Agreement dated as of June 29, 2006 among
Cinergy Corp., The Cincinnati Gas & Electric Company, PSI Energy, Inc., The
Union Light, Heat and Power Company (together with Cinergy Corp., The Cincinnati
Gas & Electric Company and PSI Energy, Inc., the “Borrowers”, each individually,
a “Borrower”), the Assignor and the other Banks party thereto, as Banks, the
Administrative Agent and JPMorgan Chase Bank, N.A., as Syndication Agent (the
“Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed $            ;1

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $            are outstanding at the date
hereof;

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $            are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $            (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept assignment of
such rights and assume the corresponding obligations from the Assignor on such
terms;*

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Loans made
by, and Letter of Credit Liabilities of, the Assignor outstanding at the date
hereof. Upon the execution and delivery hereof by the Assignor, the Assignee [,
Cinergy Corp.] [, the Issuing Banks] and the Administrative Agent, the payment
of the amounts specified in Section 3 required to be paid on the date hereof
(i) the Assignee shall, as of the date hereof, succeed to the rights and be
obligated to perform the obligations of a Bank under the Credit Agreement with a
Commitment in an amount equal to the Assigned Amount, and (ii) the Commitment of
the Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 It is understood
that facility [and Letter of Credit] fees accrued to the date hereof in respect
of the Assigned Amount are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the Assignee.
Each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit Agreement which is for the account of the other party
hereto, it shall receive the same for the account of such other party to the
extent of such other party’s interest therein and shall promptly pay the same to
such other party.

SECTION 4. Consent to Assignment. This Agreement is conditioned upon the consent
of [Cinergy Corp.,] [the Issuing Banks] and the Administrative Agent pursuant to
Section 9.06(c) of the Credit Agreement. The execution of this Agreement by
[Cinergy Corp.,] [the Issuing Banks] and the Administrative Agent is evidence of
this consent. Pursuant to Section 9.06(c) each Borrower agrees to execute and
deliver a Note, if required by the Assignee, payable to the order of the
Assignee to evidence the assignment and assumption provided for herein.

SECTION 5. Non-reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Borrower, or the
validity and enforceability of the obligations of any Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit

 

1 The asterisked provisions shall be appropriately revised in the event of an
assignment after the Commitment Termination Date.

2 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.



--------------------------------------------------------------------------------

analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of each Borrower.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 8. Administrative Questionnaire. Attached is an Administrative
Questionnaire duly completed by the Assignee.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

    Title:

[ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

    Title:

[CINERGY CORP.]

By:

 

 

--------------------------------------------------------------------------------

    Title:

BARCLAYS BANK PLC, as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

    Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

 

EXTENSION AGREEMENT

 

Barclays Bank PLC, as Administrative

Agent under the Credit Agreement

referred to below

200 Park Avenue

New York, New York 10166

 

Ladies and Gentlemen:

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Commitment Termination Date under the Amended and Restated Credit Agreement
dated as of June 29, 2006 among Cinergy Corp., The Cincinnati Gas & Electric
Company, PSI Energy, Inc., The Union Light, Heat and Power Company (together
with Cinergy Corp., The Cincinnati Gas & Electric Company and PSI Energy, Inc.,
the “Borrowers”, each individually, a “Borrower”), the Banks party thereto,
Barclays Bank PLC, as Administrative Agent, and JPMorgan Chase Bank, N.A., as
Syndication Agent (the “Credit Agreement”) for one year to [date to which its
Commitment Termination Date is to be extended] pursuant to Section 2.01(c) of
the Credit Agreement. Terms defined in the Credit Agreement are used herein as
therein defined.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

[NAME OF BANK] By:  

--------------------------------------------------------------------------------

    Title:



--------------------------------------------------------------------------------

Agreed and Accepted:

 

CINERGY CORP. as Borrower By:  

 

--------------------------------------------------------------------------------

    Title:

 

THE CINCINNATI GAS & ELECTRIC COMPANY, as Borrower

By:  

 

--------------------------------------------------------------------------------

    Title:

 

PSI ENERGY, INC., as Borrower By:  

 

--------------------------------------------------------------------------------

    Title:

 

THE UNION LIGHT, HEAT AND POWER COMPANY, as Borrower

By:  

 

--------------------------------------------------------------------------------

    Title:

 

BARCLAYS BANK PLC, as Administrative Agent By:  

 

--------------------------------------------------------------------------------

    Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F

 

NOTICE OF ISSUANCE

 

Date:                    

To:   Barclays Bank PLC, as Administrative Agent             , as Issuing Bank
From:   [Cinergy Corp.] [The Cincinnati Gas & Electric Company] [PSI Energy,
Inc.] [The Union Light, Heat and Power Company] Re:   Amended and Restated
Credit Agreement dated as of June 29, 2006 (as amended from time to time, the
“Credit Agreement”) among Cinergy Corp., The Cincinnati Gas & Electric Company,
PSI Energy, Inc., The Union Light, Heat and Power Company (together with Cinergy
Corp., The Cincinnati Gas & Electric Company and PSI Energy, Inc., the
“Borrowers”, each individually, a “Borrower”), the Banks party thereto and
Barclays Bank PLC, as Administrative Agent

[Cinergy Corp.] [The Cincinnati Gas & Electric Company] [PSI Energy, Inc.] [The
Union Light, Heat and Power Company] hereby gives notice pursuant to
Section 2.15(b) of the Credit Agreement that it requests the above-named Issuing
Bank to issue on or before                      a Letter of Credit containing
the terms attached hereto as Schedule I (the “Requested Letter of Credit”).

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

[Cinergy Corp.] [The Cincinnati Gas & Electric Company] [PSI Energy, Inc.] [The
Union Light, Heat and Power Company] hereby represents and warrants to the
Issuing Bank, the Administrative Agent and the Banks that:

(a) immediately after the issuance of the Requested Letter of Credit, (i) the
sum of the aggregate amount of Letter of Credit Liabilities and the aggregate
principal amount of the Utilization will not exceed the aggregate amount of the
Commitments, (ii) the aggregate outstanding principal amount of Loans to any
Borrower plus the aggregate amount of Letter of Credit Liabilities for the
account of such Borrower shall not exceed the Maximum Availability of such
Borrower and (iii) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $1,000,000,000;

(b) immediately after the issuance of the Requested Letter of Credit, no Default
shall have occurred and be continuing; and

(c) the representations and warranties contained in the Credit Agreement (except
the representations and warranties set forth in Sections 4.04(c) and 4.06 of the
Credit Agreement) shall be true on and as of the date of issuance of the
Requested Letter of Credit.

[Cinergy Corp.] [The Cincinnati Gas & Electric Company] [PSI Energy, Inc.] [The
Union Light, Heat and Power Company] hereby authorizes the Issuing Bank to issue
the Requested Letter of Credit with such variations from the above terms as the
Issuing Bank may, in its discretion, determine are necessary and are not
materially inconsistent with this Notice of Issuance. The opening of the
Requested Letter of Credit and [Cinergy Corp.] [The Cincinnati Gas & Electric
Company] [PSI Energy, Inc.] [The Union Light, Heat and Power Company]’s
responsibilities with respect thereto are subject to [UCP 500] [ISP98] as
indicated above and the terms and conditions set forth in the Credit Agreement.

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

[CINERGY CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY] [PSI ENERGY, INC.] [THE
UNION LIGHT, HEAT AND POWER COMPANY] By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I

Application and Agreement for

Irrevocable Standby Letter of Credit

To:                                                       (“Bank”)

Please TYPE information in the fields below. We reserve the right to return
illegible applications for clarification.

 

Date:        

The undersigned Applicant hereby requests Bank to issue and transmit by:

q  Overnight Carrier    q  Teletransmission    q  Mail    q  Other:

 

L/C No.    (Bank Use Only)   

Explain:

 

an Irrevocable Standby Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, Bank is expressly authorized to make such
changes from the terms herein below set forth as it, in its sole discretion, may
deem advisable.

 

 

Applicant (Full name & address)   Advising Bank (Designate name & address only,
if desired)       Beneficiary (Full name & address)   Currency and amount in
figures:   Currency and amount in words:   Expiration Date: Charges: the Bank’s
charges are for our account; all other banking charges are to be paid by
beneficiary.

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option

accompanied by the following documents:

¨ Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement): ¨ Other Documents ¨
Special Conditions (including, if Applicant has a preference, selection of UCP
as herein defined or ISP98 as herein defined). ¨ Issue substantially in form of
attached specimen. (Specimen must also be signed by applicant.)



--------------------------------------------------------------------------------

Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit.

¨ Request Beneficiary to issue and deliver their (specify type of undertaking)
                 in favor of                  for an amount not exceeding the
amount specified above, effective immediately relative to (specify contract
number or other pertinent reference) to expire on                 . (This date
must be at least 15 days prior to expiry date indicated above.) It is understood
that if the Credit is issued in favor of any bank or other financial or
commercial entity which has issued or is to issue an undertaking on behalf of
the Applicant of the Credit in connection with the Credit, the Applicant hereby
agrees to remain liable under this Application and Agreement in respect of the
Credit (even after its stated expiry date) until Bank is released by such bank
or entity.

Each Applicant signing below affirms that it has fully read and agrees to this
Application. (Note: If a bank, trust company, or other financial institution
signs as Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below.) Documents may
be forwarded to the Bank by the beneficiary, or the negotiating bank, in one
mail. Bank may forward documents to Applicant’s customhouse broker, or Applicant
if specified above, in one mail. Applicant understands and agrees that this
Credit will be subject to the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce currently in effect, and in use
by Bank (“UCP”) or to the International Standby Practices of the International
Chamber of Commerce, Publication 590 or any subsequent version currently in
effect and in use by Bank (“ISP98”).

 

 

(Print or type name of Applicant)

 

       (Print or type name of Applicant)

(Address)

 

       (Address)

Authorized Signature (Title)

 

       Authorized Signature (Title)

Authorized Signature (Title)

 

       Authorized Signature (Title)

Customer Contact:

 

      

Phone:

 

 

BANK USE ONLY

NOTE: Application will NOT be processed if this section is not complete.

Approved (Authorized Signature)

 

 

Date:

 

Approved (Print name and title)

 

 

City:

 

Customer SIC Code:

 

  

Borrower Default Grade:

 

 

Telephone:

 

Charge DDA#:

 

  

Fee:

 

   RC #:

 

 

CLAS Bank #:                

 

   CLAS Obligor #:

 

Other (please explain):

 

                  

 

2



--------------------------------------------------------------------------------

EXHIBIT G

APPROVED FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

BENEFICIARY:

 

LADIES AND GENTLEMEN:

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
                    , IN FAVOR OF [INSERT BENEFICIARY NAME], BY ORDER AND FOR
THE ACCOUNT OF [CINERGY CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY] [PSI
ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER COMPANY], [ON BEHALF OF [INSERT
NAME OF [CINERGY CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY] [PSI ENERGY,
INC.] [THE UNION LIGHT, HEAT AND POWER COMPANY]’S AFFILIATE OR SUBSIDIARY],] AT
SIGHT FOR UP TO                     U.S. DOLLARS (                     UNITED
STATES DOLLARS) AGAINST THE FOLLOWING DOCUMENTS:

1) A BENEFICIARY’S SIGNED CERTIFICATE STATING “[[CINERGY CORP.] [THE CINCINNATI
GAS & ELECTRIC COMPANY] [PSI ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER
COMPANY]/[INSERT NAME OF [CINERGY CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY]
[PSI ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER COMPANY]’S AFFILIATE OR
SUBSIDIARY]] IS IN DEFAULT UNDER ONE OR MORE AGREEMENTS BETWEEN [[CINERGY CORP.]
[THE CINCINNATI GAS & ELECTRIC COMPANY] [PSI ENERGY, INC.] [THE UNION LIGHT,
HEAT AND POWER COMPANY]/[INSERT NAME OF [CINERGY CORP.] [THE CINCINNATI GAS &
ELECTRIC COMPANY] [PSI ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER COMPANY]’S
AFFILIATE OR SUBSIDIARY]] AND [INSERT BENEFICIARY’S NAME].”

OR

2) A BENEFICIARY’S SIGNED CERTIFICATE STATING “[INSERT BENEFICIARY’S NAME] HAS
REQUESTED ALTERNATE SECURITY FROM [[CINERGY CORP.] [THE CINCINNATI GAS &
ELECTRIC COMPANY] [PSI ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER
COMPANY]/[INSERT NAME OF [CINERGY CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY]
[PSI ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER COMPANY]’S AFFILIATE OR
SUBSIDIARY]] AND [CINERGY CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY] [PSI
ENERGY, INC.] [THE UNION LIGHT, HEAT AND POWER COMPANY]/[INSERT NAME OF [CINERGY
CORP.] [THE CINCINNATI GAS & ELECTRIC COMPANY] [PSI ENERGY, INC.] [THE UNION
LIGHT, HEAT AND POWER COMPANY]’S AFFILIATE OR SUBSIDIARY]] HAS NOT PROVIDED
ALTERNATE SECURITY ACCEPTABLE TO [INSERT BENEFICIARY’S NAME] AND THIS LETTER OF
CREDIT HAS LESS THAN TWENTY DAYS UNTIL EXPIRY.”

AND

3) A DRAFT STATING THE AMOUNT TO BE DRAWN.

 

SPECIAL CONDITIONS:

1. PARTIAL DRAWINGS ARE PERMITTED.

2. DOCUMENTS MUST BE PRESENTED AT OUR COUNTER NO LATER THAN
                    , WHICH IS THE EXPIRY DATE OF THIS STANDBY LETTER OF CREDIT.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE LOCATED AT                     ON OR BEFORE THE EXPIRY DATE OF THIS
CREDIT.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993 REVISION,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

COMMUNICATIONS WITH RESPECT TO THIS STANDBY LETTER OF CREDIT SHALL BE IN WRITING
AND SHALL BE ADDRESSED TO US AT                                 , SPECIFICALLY
REFERRING TO THE NUMBER OF THIS STANDBY LETTER OF CREDIT.

 

VERY TRULY YOURS

[ISSUING BANK]